Exhibit 10.8

EXECUTION VERSION

$70,000,000

SECOND LIEN CREDIT AGREEMENT

among

AMEDISYS, INC.

and

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

THE LENDERS PARTY HERETO,

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

Dated as of July 28, 2014

* * *

KKR CAPITAL MARKETS LLC,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: DEFINITIONS      1     1.1   Defined Terms      1     1.2   Other
Definitional Provisions      27     1.3   Accounting Terms; GAAP      27  
ARTICLE 2: AMOUNT AND TERMS OF COMMITMENTS      28     2.1   Term Commitments   
  28     2.2   Procedure for Initial Term Loan Borrowing      28     2.3  
Repayment of Term Loans      29     2.4   [Reserved]      29     2.5  
[Reserved]      29     2.6   [Reserved]      29     2.7   [Reserved]      29    
2.8   Certain Fees      29     2.9   [Reserved]      29     2.10   Optional
Prepayments      29     2.11   Mandatory Prepayments      29     2.12  
Conversion and Continuation Options      30     2.13   Limitations on Eurodollar
Tranches      31     2.14   Interest Rates and Payment Dates      31     2.15  
Computation of Interest and Fees      31     2.16   Inability to Determine
Interest Rate      32     2.17   Pro Rata Treatment and Payments      32    
2.18   Increased Costs      34     2.19   Taxes      35     2.20   Indemnity   
  39     2.21   Designation of a Different Lending Office      39     2.22  
Replacement of Lenders      39     2.23   [Reserved]      40     2.24   Joint
and Several Liability      40     2.25   [Reserved]      41     2.26  
Defaulting Lenders      41   ARTICLE 3: [RESERVED]      42   ARTICLE 4:
REPRESENTATIONS AND WARRANTIES      42     4.1   Financial Condition      42    
4.2   No Change      42     4.3   Existence; Compliance with Law      42     4.4
  Power; Authorization; Enforceable Obligations      42     4.5   No Legal Bar
     43     4.6   Adverse Proceedings      43  

 

i



--------------------------------------------------------------------------------

  4.7   No Default      43     4.8   Ownership of Property; Liens      43    
4.9   Intellectual Property      44     4.10   Taxes      44     4.11   Federal
Regulations      44     4.12   Labor Matters      44     4.13   ERISA      44  
  4.14   Investment Company Act; Other Regulations      45     4.15  
Subsidiaries      45     4.16   Reserved      45     4.17   Environmental
Matters      45     4.18   Accuracy of Information, Etc      46     4.19  
Solvency      46     4.20   Employee Benefit Plans      46     4.21   Compliance
with Health Care Laws      47     4.22   Projections      49     4.23   USA
PATRIOT Act      49     4.24   Embargoed Person      50     4.25   Delivery of
First Lien Loan Documents      50   ARTICLE 5: CONDITIONS PRECEDENT      51    
5.1   Conditions to Extension of Credit      51   ARTICLE 6: AFFIRMATIVE
COVENANTS      53     6.1   Financial Statements      53     6.2   Certificates;
Other Information      54     6.3   Payment of Obligations      56     6.4  
Maintenance of Existence; Compliance      56     6.5   Maintenance of Property;
Insurance      57     6.6   Inspection of Property; Books and Records;
Discussions      57     6.7   Notices      57     6.8   Environmental Laws     
58     6.9   Further Assurances      58     6.10   Guarantors; New Subsidiaries
     58     6.11   Compliance Program      59     6.12   Condition of
Participation in Third Party Payor Programs      59     6.13   Payment of Taxes
and Claims      59     6.14   [Reserved]      60     6.15   [Post-Closing
Obligations]      60     6.16   Use of Proceeds      60   ARTICLE 7: NEGATIVE
COVENANTS      60     7.1   Financial Condition Covenants      60     7.2  
Indebtedness      62  

 

ii



--------------------------------------------------------------------------------

  7.3   Liens      63     7.4   Fundamental Changes; Disposition of Assets;
Acquisitions      65     7.5   Clauses Restricting Subsidiary Distributions     
66     7.6   Restricted Payments      67     7.7   Investments      67     7.8  
Transactions with Affiliates      68     7.9   Sales and Leasebacks      68    
7.10   Swap Agreements      68     7.11   Changes in Fiscal Periods      68    
7.12   Negative Pledge Clauses      69     7.13   Lines of Business      69    
7.14   No Foreign Subsidiaries or Certain Other Subsidiaries      69     7.15  
Specified Entities      69     7.16   Covenant Regarding First Lien Collateral
     69   ARTICLE 8: EVENTS OF DEFAULT      70   ARTICLE 9: THE AGENT      72  
  9.1   Appointment      72     9.2   Delegation of Duties      73     9.3  
Exculpatory Provisions      73     9.4   Reliance by Administrative Agent     
73     9.5   Notice of Default      74     9.6   Non-Reliance on Agent and Other
Lenders      74     9.7   Agent in Its Individual Capacity      74     9.8  
Successor Administrative Agent      74     9.9   Agreement Regarding Collateral
     75   ARTICLE 10: MISCELLANEOUS      75     10.1   Amendments and Waivers   
  75     10.2   Notices      76     10.3   No Waiver; Cumulative Remedies     
78     10.4   Survival of Representations and Warranties      78     10.5  
Expenses; Indemnification; Damage Waiver      78     10.6   Successors and
Assigns; Participations and Assignments      80     10.7   Adjustments; Setoff
     83     10.8   Counterparts      84     10.9   Severability      84    
10.10   Integration      84     10.11   GOVERNING LAW      84     10.12  
Submission To Jurisdiction Waivers      84     10.13   Acknowledgments      85  
  10.14   Releases of Guarantees and Liens      85     10.15   Interest Rate
Limitation      86     10.16   Confidentiality      86  

 

iii



--------------------------------------------------------------------------------

  10.17   WAIVERS OF JURY TRIAL      87     10.18   USA Patriot Act Notice     
87     10.19   Intercreditor Agreement      87  

 

SCHEDULES:      Schedule 1.1   Commitments    Schedule 4.4   Consents,
Authorizations, Filings and Notices    Schedule 4.15   Subsidiaries and Capital
Stock    Schedule 4.21   Health Care Laws    Schedule 7.2   Existing
Indebtedness    Schedule 7.3   Existing Liens    Schedule 7.4   Pending Asset
Sales    Schedule 7.7   Investments    Schedule 7.8   Transactions with
Affiliates    EXHIBITS:      Exhibit A   Form of Guaranty Agreement    Exhibit B
  Form of Compliance Certificate    Exhibit C   Form of Assignment and
Assumption    Exhibit D   Form of Notice of Borrowing    Exhibit E   Form of
Continuation/Conversion Notice    Exhibit F   Insurance Requirements    Exhibit
G-1   Form of Notice of Optional Prepayment    Exhibit G-2   Form of Notice of
Mandatory Prepayment    Exhibit H-1   U.S. Tax Certificate (For Foreign Lenders
that are not Partnerships for U.S.      Federal Income Tax Purposes)    Exhibit
H-2   U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for      U.S. Federal Income Tax Purposes)    Exhibit H-3   U.S. Tax Certificate
(For Foreign Participants that are Partnerships for U.S.      Federal Income Tax
Purposes)    Exhibit H-4   U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S.      Federal Income Tax Purposes)    Exhibit I   Form of
Joinder Agreement   

 

iv



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

THIS SECOND LIEN CREDIT AGREEMENT, dated as of July 28, 2014, is among AMEDISYS
HOLDING, L.L.C. (“Co-Borrower”), AMEDISYS, INC. (the “Lead Borrower”, together
with the Co-Borrower, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1:

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(c) the Eurodollar Rate for an interest period of one month on such day (or, if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
and (d) 2%. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate respectively.

“ABR Loan”: a Loan bearing interest at a rate determined by reference to the
ABR.

“Administrative Agent”: Cortland Capital Market Services LLC, together with its
successors and assigns, in its capacity as the administrative agent for the
Lenders under this Agreement and the other Loan Documents.

“Adverse Proceeding”: any action, suit, proceeding (whether administrative,
judicial or otherwise), prosecution, governmental investigation, audit or
arbitration (whether or not purportedly on behalf of the Borrowers or any of
their Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims) that is
pending or, to the knowledge of the Borrowers or any of their Subsidiaries,
threatened against or affecting the Borrowers or any of their Subsidiaries or
any property of the Borrowers or any of their Subsidiaries.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.

“Agent”: the Administrative Agent.

“Agent Fee Letter” means the letter agreement dated as of the Closing Date,
among the Borrowers and Administrative Agent, as amended, restated, or replaced
from time to time.

 

1



--------------------------------------------------------------------------------

“Agent’s Account” means the account specified from time to time by
Administrative Agent as the Agent’s Account.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Second Lien Credit Agreement, dated as of July 28, 2014, as it
may be amended, supplemented, restated or otherwise modified from time to time.

“Applicable Margin”: for any day, 7.50% per annum with respect to Eurodollar
Loans and 6.50% per annum with respect to ABR Loans.

“Approved Fund”: as defined in Section 10.6(b).

“Arranger”: KKR Capital Markets LLC.

“Assessments”: as defined in Section 4.21(g).

“Asset Sale”: any sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrowers or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrowers’ or any of
their Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including, without limitation, the
Capital Stock of any of the Borrowers’ Subsidiaries, other than inventory sold
or leased in the ordinary course of business (excluding any such sales, leases
or licenses by operations or divisions discontinued or to be discontinued).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit C or such other form as may be acceptable to the Administrative
Agent.

“Bankruptcy Code”: 11 U.S.C. Title 11, as now and hereafter in effect, or any
successor statute.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) in the case of a Person that is a limited partnership,
the general partner or any committee authorized to act therefor, (b) in the case
of a Person that is a corporation, the board of directors of such Person or any
committee authorized to act therefor,

 

2



--------------------------------------------------------------------------------

(c) in the case of a Person that is a limited liability company, the board of
managers or members of such Person or such Person’s manager or any committee
authorized to act therefor and (d) in the case of any other Person, the board of
directors, management committee or similar governing body or any authorized
committee thereof responsible for the management of the business and affairs of
such a Person.

“Borrowers”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrowers as a date on which
the Borrowers request the relevant Lenders to make Loans hereunder.

“Business Day”: any day of the year on which commercial banks in New York City
are not authorized or required by law to close, and, with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Capital Lease Obligations”: as to any Person, the amount of the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations, in conformity with GAAP, are required to
be classified and accounted for as capital leases on a balance sheet of such
Person.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
Securities issued or fully guaranteed or insured by the United States
government; (e) Securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
Securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; (f) Securities with maturities of six months or
less from the date of acquisition backed

 

3



--------------------------------------------------------------------------------

by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000.

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in “Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: at any time, (a) any Person or “group”(within the meaning
of Rules 13d-3 and 1 3d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Lead Borrower or (ii) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors of the Lead Borrower, or (b) the majority of
the seats (other than vacant seats) on the Board of Directors of the Lead
Borrower cease to be occupied by Persons who are Continuing Directors.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is the date of this Agreement.

“Co-Borrower”: as set forth in the preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: refers to all of the property described in the Security and Pledge
Agreement serving as security for the Obligations.

“Commitment”: as to any Lender, the Term Commitment of such Lender.

“Commodity Exchange Act”: means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with either Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes either Borrower and that is treated as
a single employer under Section 414 of the Code.

 

4



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June, 2014.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: for any period, an amount determined on a
consolidated basis for the Lead Borrower equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense, (iii) provisions for Taxes based on income,
(iv) total depreciation expense, (v) total amortization expense and (vi) other
non-cash items reducing Consolidated Net Income (excluding any such non-cash
item to the extent that it represents an accrual or reserve for potential cash
items in any future period or amortization of a prepaid cash item that was paid
in a prior period) minus (b) other non-cash items increasing Consolidated Net
Income for such period (excluding (x) any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash items to the
extent that such accrual or reversal was created in such period and (y) any such
non-cash item to the extent it will result in the receipt of cash payments in
any future period or in respect of which cash was received in a prior period).
Consolidated Adjusted EBITDA shall be adjusted to add back to Consolidated Net
Income, to the extent deducted therefrom, (a) any one-time expenses relating to
restructuring (not to exceed $10,000,000 in the aggregate during any trailing
four-Fiscal Quarter period) and discontinued operations and any payments in
respect of either of the foregoing, in each case, that are approved by the First
Lien Administrative Agent and (b) reserves set aside in anticipation of the
settlement agreement with respect to the U.S. Department of Justice Civil
Investigative Demand Pursuant to False Claims Act and Stark Law Matters, as
disclosed to the Arranger in writing by the Borrowers prior to the Closing Date,
together with associated fees and expenses, in a maximum aggregate amount not to
exceed $175,000,000.

“Consolidated Adjusted EBITDAR”: with reference to any period, Consolidated
Adjusted EBITDA for such period plus, without duplication, to the extent
deducted from revenues in determining Consolidated Net Income for such period,
Consolidated Rent, for the Lead Borrower.

“Consolidated Capital Expenditures”: for any period, the aggregate of all
expenditures of the Lead Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Lead Borrower and its
Subsidiaries.

“Consolidated Cash Interest Expense”: for any period, Consolidated Interest
Expense for such period, excluding any amount not payable in cash for such
period. For purposes hereof, Consolidated Cash Interest Expense shall not
include amounts accrued as interest prior to the execution of the settlement
agreement with respect to the U.S. Department of Justice Civil Investigative
Demand Pursuant to False Claims Act and Stark Law Matters, as disclosed in
writing by the Borrowers to the Arranger prior to the Closing Date, such amounts
not to exceed $1,700,000 in the aggregate.

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion attributable to Capital Lease Obligations and
capitalized interest) of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Specified Swap Agreements, but excluding, however, debt issuance
costs, debt discount or premium and other financing fees and expenses paid or
accrued on or before the Closing Date.

“Consolidated Net Income”: for any period, (a) the net income (or loss) of the
Lead Borrower and its consolidated Subsidiaries for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) (i) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Lead Borrower or is merged into or consolidated with the Lead Borrower or
any of its Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Subsidiaries, (ii) the income of any Subsidiary of the
Lead Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to a Material
Asset Sale or returned surplus assets of any Pension Plan, (iv) the income of
any Subsidiary that is not a Wholly-Owned Subsidiary except to the extent such
income is distributed in cash to a Borrower or a Guarantor, (v) (to the extent
not included in clauses (i) through (iii) above) any net extraordinary non-cash
gains or net extraordinary non-cash losses and (vi) income from discontinued
operations.

“Consolidated Rent”: for any period, the dollar amount of rent expensed for the
use of improved and unimproved real property on the financial statements of the
Lead Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with GAAP for such period.

“Consolidated Total Debt”: as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of the Lead Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (without
giving effect to original issue discount).

“Continuing Directors”: the members of the Board of Directors of the Lead
Borrower on the Closing Date and any future member of the Board of Directors of
the Lead Borrower if such future director’s appointment or nomination for
election to the Board of Directors of the Lead Borrower is made or recommended,
as the case may be, by at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any Securities
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it or any of its properties
is subject.

 

6



--------------------------------------------------------------------------------

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Affiliate”: has the meaning assigned to it in Section 4.23.

“Conversion”, “Convert” and “Converted” each refer to a conversion of a Loan of
one Type into Loans of the other Type pursuant to Section 2.12.

“Conversion/Continuation Notice”: means a notice in the form of Exhibit E
hereto.

“Corporate Headquarters”: that parcel of real property located at 5959 South
Sherwood Boulevard, Baton Rouge, Louisiana, together with all improvements now
or hereafter constructed thereon comprising the principal executive offices of
the Lead Borrower and its Subsidiaries.

“Debtor Relief Law”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Article 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.26, any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrowers or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit

 

7



--------------------------------------------------------------------------------

Insurance Corporation or any other state or federal regulatory authority acting
in such capacity; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of the courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.26) upon delivery of written notice of such determination
to the Borrowers and each Lender.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Effective Yield”: as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Borrower and, except as
otherwise set forth in this definition, consistent with generally accepted
financial practices, taking into account the applicable interest rate margins,
any interest rate floors (the effect of which floors shall be determined in a
manner set forth in the proviso below) or similar devices and all fees,
including (a) upfront or similar fees or original issue discount (amortized over
the shorter of (i) the remaining weighted average life to maturity of such
Indebtedness and (ii) the four years following the date of incurrence thereof)
payable generally to the applicable lenders providing such Indebtedness and
(b) the payment of fees in consideration for any amendment, consent, waiver or
forbearance (to the extent not in excess of generally prevailing market rates at
such time for transactions under similar circumstances) (amortized over the
shorter of (i) the remaining weighted average life to maturity of such
Indebtedness and (ii) the four years following the date of incurrence thereof),
but excluding any arrangement, structuring, ticking or other similar fees
payable in connection therewith that are not generally shared with the relevant
lenders; provided that with respect to any Indebtedness that includes a “LIBOR
floor” or “base rate floor,” (x) to the extent that the LIBOR rate or base rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (y) to
the extent that the LIBOR rate or base rate (without giving effect to any floors
in such definitions), as applicable, on the date that the Effective Yield is
being calculated is greater than such floor, then the floor shall be disregarded
in calculating the Effective Yield.

“Embargoed Person” has the meaning assigned to it in Section 4.24.

“Employee Benefit Plan”: any “employee benefit plan” as defined in Section 3(3)
of ERISA which is or was sponsored, maintained or contributed to by, or required
to be contributed by, the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates.

 

8



--------------------------------------------------------------------------------

“Environmental Claim”: any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (c) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

“Environmental Laws”: any and all current or future foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (a) environmental matters,
including those relating to any Hazardous Materials Activity; (b) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(c) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrowers or any of their Subsidiaries or any real property (including
all buildings, fixtures or other improvements located thereon) now or hereafter
owned, leased, operated or used by the Borrowers or any of their Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto.

“ERISA Affiliate”: as applied to any Person, (a) any corporation which is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrowers or any of their Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrowers or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrowers or such Subsidiary and with respect to liabilities arising after such
period for which the Borrowers or such Subsidiary could be liable under the Code
or ERISA.

“ERISA Event”: (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrowers or any of their Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrowers,
any

 

9



--------------------------------------------------------------------------------

of their Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Borrowers any of their Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any
of their Subsidiaries or any of their respective ERISA Affiliates in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA)
from any Multiemployer Plan if there is any potential liability therefore, or
the receipt by the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
Reorganization or Insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (1), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Borrowers, any
of their Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (k) the imposition of a Lien pursuant to Section 40l(a)(29) or 412(n)
of the Code or pursuant to ERISA with respect to any Pension Plan.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR 01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent or a major bank selected by the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank Eurodollar
market where its or such bank’s Eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein. Notwithstanding
anything herein, the Eurodollar Base Rate shall not at any time be less than
1% per annum.

 

10



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Article 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19(g) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

“Executive Order” has the meaning assigned to it in Section 4.24.

“Existing Facility Amendment” means the Fourth Amendment to First Lien Credit
Agreement, dated as of the date hereof.

“Facility”: the Term Commitments and the Term Loan made hereunder (the “Term
Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Lien Administrative Agent” has the meaning assigned to the term
“Administrative Agent” in the First Lien Credit Agreement as in effect on the
date hereof.

“First Lien Commitment” means “Commitment” as defined in the First Lien Credit
Agreement as in effect on the date hereof.

“First Lien Credit Agreement”: that certain first lien credit agreement dated as
of October 26, 2012 (as amended on September 4, 2013, November 11, 2013 and
April 17, 2014 and by the Existing Facility Amendment) among the Borrowers, the
First Lien Administrative Agent, the lenders from time to time party thereto and
the other parties thereto, and any analogous agreement governing any Permitted
Refinancing thereof.

“First Lien L/C Obligations”: means “L/C Obligations” as defined in the First
Lien Credit Agreement as in effect on the date hereof.

“First Lien Leverage Ratio”: the ratio as of the last day of any Fiscal Quarter
of (a) the sum of (i) Consolidated Total Debt as of such day plus (ii) the then
outstanding aggregate amount owing by the Borrowers and their Subsidiaries
pursuant to contractual settlement agreements, binding arbitration awards and
judicial or administrative judgments or awards, plus, without duplication, the
aggregate amount of reserves set aside in anticipation thereof, minus (iii) the
outstanding Indebtedness and other obligations of the Borrowers and their
Subsidiaries evidenced by the Loan Documents (including any refinancing thereof
that is secured by the Collateral on a junior lien basis with respect to the
First Lien Obligations), as of the such day, minus (iv) unsecured Indebtedness
as of such day, to (b) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period ending on such date.

“First Lien Loan”: means “Loan” as defined in the First Lien Credit Agreement as
in effect on the date hereof.

“First Lien Loan Documents”: the “Loan Documents”, as such term is defined in
the First Lien Credit Agreement.

“First Lien Obligations”: means “Obligations” as defined in the First Lien
Credit Agreement as in effect on the date hereof (or any analogous agreement
governing any Permitted Refinancing thereof).

“Fiscal Quarter”: a fiscal quarter of any Fiscal Year.

 

12



--------------------------------------------------------------------------------

“Fiscal Year”: the fiscal year of the Lead Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio”: the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR minus Consolidated Capital
Expenditures minus Taxes based on income that are paid in cash, all for the
four-Fiscal Quarter period then ending, to (ii) scheduled payments of principal
on Indebtedness of Borrower and its Subsidiaries (other than such payments in
respect of the Senior Notes) plus Consolidated Cash Interest Expense plus
Consolidated Rent, all for such four-Fiscal Quarter period.

“Foreign Assets Control Regulations”: has the meaning assigned to it in Section
4.24.

“Foreign Lender”: (a) if the applicable Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a U.S. Person.

“Fraudulent Transfer Laws”: as defined in Section 2.24(a).

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.

“Governmental Authority”: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization”: any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor”: as defined in Section 4.21(c).

“Governmental Third Party Payor Programs”: as defined in Section 4.21(c).

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person

 

13



--------------------------------------------------------------------------------

that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness,
leases, dividends or other obligations (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, Securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: the collective reference to the Subsidiaries of the Lead Borrower
that are required to execute the Guaranty Agreement.

“Guaranty Agreement”: each Second Lien Guaranty Agreement executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

“Hazardous Materials”: any chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any facility or to the indoor or outdoor environment.

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws”: (a) any and all federal and state fraud and abuse laws,
including without limitation, the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. §1320a-7a(a)(5)), the Civil False Claims Act (31
U.S.C. §S 3729 et seq.), the Administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the Exclusion Laws (42 U.S.C. § 1320a-7), the Civil Monetary
Penalty Laws (42 U.S.C. § 1320a-7a), the regulations promulgated pursuant to
such statute and any

 

14



--------------------------------------------------------------------------------

comparable state laws, (b) HIPAA, (c) Medicare, (d) Medicaid and (e) any other
state or federal law, regulation, guidance document, manual provision, program
memorandum, opinion letter, or other issuance which regulates patient or program
charges, billing and collections, recordkeeping, claims process, documentation
requirements, medical necessity, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation or any other aspect of providing health care or reimbursement
therefor.

“HIPAA”: the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. § 1320d et seq.), as the same may be amended, modified or supplemented
from time to time, any successor statute thereto, any and all rules or
regulations promulgated from time to time thereunder, and any comparable state
laws.

“HIPAA Compliance Plan”: as defined in Section 4.21(g).

“HIPAA Compliant”: to the extent applicable, each of the Lead Borrower,
Co-Borrower and their Subsidiaries (a) is in material compliance with any and
all of the applicable requirements of HIPAA and (b) is not subject to, and would
not reasonably be expected to become subject to, any civil or criminal penalty
or any investigation, claim or process that would reasonably be expected to
cause a Material Adverse Effect in connection with any violation by the
Borrowers or any of their Subsidiaries of then effective requirements of HIPAA.

“Immaterial Subsidiaries”: one or more Subsidiaries that are not Wholly-Owned
Subsidiaries to which 3% or less of Consolidated Adjusted EBITDA in the
aggregate is attributable.

“Indebtedness”: as applied to any Person, means, without duplication, (a) all
Indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Lease Obligations that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (i) due more than six (6) months from the
date of incurrence of the obligation in respect thereof or (ii) evidenced by a
note or similar written instrument; (e) all Indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (h) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the

 

15



--------------------------------------------------------------------------------

form of loans, advances, stock purchases, capital contributions or otherwise) or
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (i) or (ii) of this clause (i), the primary purpose or intent thereof
is as described in clause (h) above; and (j) obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Specified Swap Agreement, whether entered
into for hedging or speculative purposes. Notwithstanding the foregoing,
“Indebtedness” shall specifically exclude guaranties and indemnities provided by
the Borrowers or any of their respective Subsidiaries in connection with Asset
Sales permitted hereunder to the extent that the liability of the Borrowers or
any of their respective Subsidiaries under any such guaranty or indemnification
is expressly limited to an amount that does not exceed the consideration
received for such Asset Sale multiplied by two; provided, however, that any such
guaranty or indemnification provided as to matters of fraud, intentional
misrepresentation or similar misconduct shall be excluded from the term
“Indebtedness” regardless of whether there is any such limitation on the amount.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
or any Loan Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee”: as defined in Section 10.5(b).

“Initial Term Loan”: as defined in Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: (a) all inventions and discoveries (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, trade names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all
broadcast rights, (e) all mask works and all applications, registrations and
renewals in connection therewith, (f) all know-how, trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice (including ideas, research and development,
know-how, formulas, compositions and manufacturing and production process and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (g) all computer software (including data and related
documentation), (h) all other proprietary rights, (i) all copies and tangible
embodiments thereof (in whatever form or medium) and (j) all licenses and
agreements in connection therewith.

“Intercreditor Agreement”: that certain Intercreditor Agreement dated as of the
date hereof, among the Borrowers, the Administrative Agent, and the First Lien
Administrative Agent (as such agreement is amended, supplemented, amended and
restated or otherwise modified in accordance with the terms thereof).

 

16



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence,
the last Business Day of each calendar month) to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day (or if such day is not a Business Day, the
immediately preceding Business Day) that is three months, or a whole multiple
thereof, after the first day of such Interest Period and on the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, the period commencing on the
borrowing, continuation or conversion date, as the case may be, with respect to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders, twelve) months thereafter, as selected by the Borrower in its Notice of
Borrowing (in the form of Exhibit D) or Conversion/Continuation Notice (in the
form of Exhibit E), as the case may be; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrowers may not select an Interest Period that would extend beyond
the Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrowers shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: (a) any direct or indirect purchase or other acquisition by the
Borrowers, or any of their Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (b) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrowers from any Person (other than the Borrowers or any
Guarantor), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Borrowers or any of their
Subsidiaries to any other Person (other than the Borrowers or any Guarantor),
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary

 

17



--------------------------------------------------------------------------------

course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

“Joinder Agreement”: the Joinder to the Security and Pledge Agreement
substantially in the form of Exhibit I.

“Lead Borrower”: as defined in the preamble hereto.

“Legacy Costs”: one-time expenses for the costs of lease or other contract
terminations and other similar costs of the type described in Emerging Issues
Task Force Issue 95-3, “Recognition of Liabilities in connection with a Purchase
Business Combination”.

“Lenders”: as defined in the preamble hereto.

“Lien”: (a) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing and (b) in the case of Securities,
any purchase option, call or similar right of a third party with respect to such
Securities, other than any such rights with respect to the Securities of Persons
owned by the Borrowers as a result of Investments made in accordance with
Section 7.7(j) and any purchase option, call or rights similar thereto with
respect to the Securities of such Persons.

“Liquidity”: at any time, the sum of the aggregate Available Revolving
Commitments (as defined in the First Lien Credit Agreement) plus unrestricted
cash and Cash Equivalents of the Borrowers minus the aggregate amount of
payments due pursuant to contractual settlement agreements, binding arbitration
awards and judicial or administrative judgments or awards within twelve
(12) months after the date of determination.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Agent Fee Letter,
the Notes, if any, and any amendment, waiver, supplement or other modification
to any of the foregoing.

“Loan Party”: a Group Member that is a party to a Loan Document.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Loan Parties in excess of $20,000,000.

“Material Adverse Effect”: any event, development or circumstance that has had
or would reasonably be expected to have a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise) or prospects
of the Borrowers and their Subsidiaries taken as a whole (provided that the
investigation of any Governmental Authority with respect to the U.S. Department
of Justice Civil Investigative Demand Pursuant to False

 

18



--------------------------------------------------------------------------------

Claims Act and Stark Law Matters, as disclosed to the Arranger in writing by the
Borrowers prior to the Closing Date, and any related settlement agreements and
payments in respect thereof in an aggregate amount not to exceed $175,000,000
shall not be deemed a material adverse effect hereunder), (b) the ability of the
Loan Parties to fully and timely perform their obligations under the Loan
Documents, (c) the legality, validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents against the Loan Parties or the
rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder or (d) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent and the Lenders thereunder.

“Material Asset Sale”: any Asset Sale, other than in connection with a Permitted
Acquisition, involving the disposition of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Capital Stock of a Person and
(b) yields gross proceeds to the Borrowers and their Subsidiaries in excess of
$5,000,000.

“Maturity Date”: the sixth anniversary of the Closing Date.

“Maximum Rate”: as defined in Section 10.15.

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §1395 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or guidelines pertaining to such program, including (a) all federal
statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Moody’s”: Moody’s Investors Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Nationally Recognized Accounting Firm”: any of Ernst & Young LLP,
PriceWaterhouseCoopers LLP, Deloitte & Touche LLP or KPMG LLP or other
independent certified public accountants of nationally recognized standing
reasonably approved by the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Net Cash Proceeds”: in connection with any Asset Sale or any Recovery Event,
the proceeds thereof in excess of $2,500,000 in any Fiscal Year that are in the
form of cash and Cash Equivalents (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

“Net Revenues”: for any Person, the gross revenues of such Person, net of
estimated revenue and contractual adjustments in accordance with such Person’s
revenue recognition policies and in accordance with GAAP.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with Section 10.1 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: a notice substantially in the form of Exhibit D.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrowers, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrowers to the
Administrative Agent or to any Lender (or any Indemnitee), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers pursuant
hereto) or otherwise.

“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax

 

20



--------------------------------------------------------------------------------

(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Employer Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition”: any acquisition by the Borrowers or any of their
Wholly-Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or of 50% or more of the Capital Stock of,
or a business line or unit or a division of, any Person; provided,
(a) immediately prior to, and after giving pro forma effect thereto, no Event of
Default or Default shall have occurred and be continuing or would result
therefrom; (b) the Borrowers and their Subsidiaries shall have delivered to the
Administrative Agent at least five Business Days prior to such proposed
acquisition, a certificate evidencing compliance with Sections 7.1(a) and (b) on
a pro forma basis after giving effect to such acquisition, (c) such acquisition
and all transactions related thereto (i) shall be consummated in accordance with
all material applicable laws and (ii) shall not be preceded by, or effected
pursuant to, a hostile takeover offer and (d) after giving effect thereto, the
Loan Parties and their Subsidiaries shall be in compliance with Section 7.13.

“Permitted Refinancing”: with respect to any Indebtedness, any refinancing,
refunding, renewal or replacement of such Indebtedness; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, refunded, renewed or replaced, plus additional borrowings, the
amount in this clause (a) not to exceed $265,000,000 in the aggregate; (b) such
refinancing, refunding, renewal or replacement has a final maturity date equal
to or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness so refinanced, refunded, renewed or replaced; (c) such refinancing,
refunding, renewal or replacement is subject to the terms and provisions of the
Intercreditor Agreement; (d) other than with respect to pricing, interest rates
and fees, the terms and conditions of any such refinanced, refunded, renewed or
replaced Indebtedness are not more restrictive on the Loan Parties in any
material respect than those set

 

21



--------------------------------------------------------------------------------

forth in the Agreement and the other Loan Documents and not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness so refinanced, refunded, renewed or replaced; (e) such
refinancing, refunding, renewal or replacement is incurred by Persons who are
the obligors under the Indebtedness so refinanced, refunded, renewed or
replaced; and (f) at the time thereof, no Default or Event of Default shall have
occurred and be continuing.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: at a particular time, any Employee Benefit Plan that is covered by ERISA
and in respect of which the Borrowers or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum published in The Wall Street
Journal from time to time as the “Prime Rate.” Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. If The Wall Street Journal ceases to publish the “Prime
Rate” or the Prime Rate becomes unavailable for any temporary period in The Wall
Street Journal (other than days when the newspaper is not published), the
Administrative Agent may use the Prime Rate as published in The New York Times,
and if such “Prime Rates” cease to be a commonly published index or are limited,
regulated or administered by a governmental or quasi-governmental body, then the
Administrative Agent shall be required to select a comparable interest rate
index.

“Privacy and Security Rules”: as defined in Section 4.21.

“Private Third Party Payor”: as defined in Section 4.21.

“Private Third Party Payor Programs”: as defined in Section 4.21.

“Prohibited Person”: any Person (a) listed in the Annex to the Executive Order
or identified pursuant to Section 1 of the Executive Order; (b) that is owned or
controlled by, or acting for or on behalf of, any Person listed in the Annex to
the Executive Order or identified pursuant to the provisions of Section 1 of the
Executive Order; (c) with whom a Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or anti-laundering law, including
the Executive Order; (d) who commits, threatens, conspires to commit, or
supports “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Projections”: as defined in Section 4.22.

“Recipient”: (a) the Administrative Agent and (b) any Lender, as applicable.

 

22



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the First Lien Loans or the Term Loan pursuant to
Section 2.11(a) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrowers have delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrowers (directly or indirectly through a Subsidiary) intend and expect to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to acquire or repair assets useful in their businesses.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrowers’ business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring nine months after such Reinvestment Event and
(b) the date on which the Borrowers shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrowers’ business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Party”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §4043.

 

23



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 80% of the aggregate
unpaid principal amount of the Term Loan then outstanding. The aggregate unpaid
principal amount of any Defaulting Lender’s Term Loan shall be disregarded in
determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
Bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or senior vice president-finance of the Lead Borrower, but in any event,
with respect to financial matters, the chief financial officer or the senior
vice president-finance of the Lead Borrower.

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrowers or any
of their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrowers or any of their Subsidiaries now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrowers or any of their Subsidiaries now or hereafter outstanding.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Leverage Ratio”: the ratio as of the last day of any Fiscal Quarter of
(a) the sum of (i) Consolidated Total Debt as of such day plus (ii) the then
outstanding aggregate amount owing by the Borrowers and their Subsidiaries
pursuant to contractual settlement agreements, binding arbitration awards and
judicial or administrative judgments or awards, plus, without duplication, the
aggregate amount of reserves set aside in anticipation thereof, minus
(iii) unsecured Indebtedness as of such day, to (b) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Securities”: any stock, shares, partnership interests, membership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

 

24



--------------------------------------------------------------------------------

“Security and Pledge Agreement”: the Second Lien Security and Pledge Agreement
dated as of the date hereof, executed by the Borrowers and each Guarantor in
favor of the Administrative Agent.

“Security Documents”: the collective reference to the Guaranty Agreement and
Security and Pledge Agreement.

“Senior Notes”: has the meaning assigned to such term in the First Lien Credit
Agreement (as in effect on the date hereof).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Entities”: collectively, Heart of the Rockies Home Health, LLC,
Wentworth Home Care and Hospice, LLC, Marietta Home Health and Hospice, LLC, Tri
Cities Home Health, LLC, Amedisys Valley Texas, L.L.C., Portneuf Home Health
Care, LLC and Saint Alphonsus Home Health and Hospice, LLC.

“Specified Swap Agreement”: has the meaning assigned to such term in the First
Lien Credit Agreement (as in effect on the date hereof).

“Subject Transaction”: as defined in Section 7.1(a).

“Subsidiary”: as to any Person (the “parent”) at any date, any corporation,
partnership, limited liability company or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, partnership,
limited liability company or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, are of such date, owned, controlled or held
(whether directly or indirectly).

 

25



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or Securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or any of
their Subsidiaries shall be a “Swap Agreement”.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrowers in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1. The original aggregate amount of the Term Commitments is
$70,000,000.

“Term Lenders”: the Lenders of the Term Loans.

“Term Loans”: the Initial Term Loan and “Term Loan” refers to any of such Term
Loans.

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Total Leverage Ratio”: the ratio as of the last day of any Fiscal Quarter of
(a) the sum of (i) Consolidated Total Debt as of such day plus (ii) the then
outstanding aggregate amount owing by the Borrowers and their Subsidiaries
pursuant to contractual settlement agreements, binding arbitration awards and
judicial or administrative judgments or awards, plus, without duplication, the
aggregate amount of reserves set aside in anticipation thereof, to
(b) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

“Trading With the Enemy Act”: has the meaning assigned to it in Section 4.24.

“Transactions Rule”: as defined in Section 4.21.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

26



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate”: has the meaning assigned to such term in
Section 2.19(g)(ii)(B)(3).

“USA Patriot Act”: as defined in Section 10.18.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrowers.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent, as applicable.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, Securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrowers notify the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change

 

27



--------------------------------------------------------------------------------

occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purpose of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 842) issued May 16, 2013, or any successor proposal.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (a) without giving effect
to any election under Accounting Standards Codification 825-10-25 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrowers or any Subsidiary at “fair
value”, as defined therein and (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner, as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE 2:

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (the “Initial Term Loan”) to the Borrowers
on the Closing Date in an amount equal to such Lender’s Term Commitment as of
the Closing Date. The Initial Term Loan may from time to time consist of
Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2 Procedure for Initial Term Loan Borrowing. The Borrowers shall give the
Administrative Agent irrevocable written notice in the form of a Notice of
Borrowing in substantially the form of Exhibit D (which notice must be received
by the Administrative Agent prior to 11:00 A.M., New York City time, (a) three
Business Days (or in the case of the initial Borrowing hereunder, such shorter
period of time as the Administrative Agent shall agree) prior to the anticipated
Closing Date, in the case of Eurodollar Loans, or (b) one Business Day (or or in
the case of the initial Borrowing hereunder, such shorter period of time as the
Administrative Agent shall agree) prior to the anticipated Closing Date, in the
case of ABR Loans), requesting that the Term Lenders make the Initial Term Loan
on the Closing Date and specifying the amount to be borrowed. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date,
each Term Lender shall make available to the Administrative Agent in the Agent’s
Account an amount in immediately available funds equal to the Initial Term Loan
to be made by such Lender. The Administrative Agent shall disburse, on behalf of
the Borrowers in accordance with the instructions set forth in the initial
Notice of Borrowing, the aggregate of the amounts made available to the
Administrative Agent by the Lenders in immediately available funds.

 

28



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans. Each Borrower hereby unconditionally promises to
pay, on the Maturity Date, to the Administrative Agent for the ratable account
of the Term Lenders the then unpaid principal amount of the Term Loans on such
Maturity Date.

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved].

2.8 Certain Fees The Borrowers agree to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in the Agent Fee Letter and any
other fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

2.9 [Reserved].

2.10 Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable written notice in substantially the form of Exhibit G-1 hereto
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if any applicable Borrower makes a voluntary prepayment of any
Loans pursuant to this Section on or prior to the two year anniversary of the
Closing Date, the applicable Borrower(s) shall pay to the Administrative Agent,
for the ratable account of the applicable Term Lenders, a prepayment premium in
an amount equal to (x) on or prior to the one year anniversary of the Closing
Date, 2.00% of the principal amount of Term Loans prepaid or repaid and
(y) after the one year anniversary of the Closing Date but on or prior to the
two year anniversary of the Closing Date, 1.00% of the principal amount of Term
Loans prepaid or repaid; provided, further, that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrowers shall also pay any amounts owing pursuant to Section 2.20(c). Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
the Term Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Prepayments of the Term Loans made
pursuant to this Section 2.10 shall be applied in accordance with
Section 2.17(b).

2.11 Mandatory Prepayments.

(a) Subject to the prior application of such amounts as required under the First
Lien Credit Agreement, if on any date any Group Member shall receive Net Cash
Proceeds from any

 

29



--------------------------------------------------------------------------------

Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, the Borrowers shall deliver to Administrative
Agent a notice of mandatory prepayment in substantially the form of Exhibit G-2
hereto (which notice shall specify the date and amount of the Net Cash Proceeds
received by such Group Member, the amount, if any, which is subject to prior
application under the First Lien Credit Agreement, and the amount which is to be
applied to the Loans hereunder) and such Net Cash Proceeds shall be applied on
the date such notice is delivered toward the prepayment of the Loans as set
forth in Section 2.11(b); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $5,000,000 in any Fiscal Year and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Loans as set forth in Section 2.11(b).

(b) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11(a) shall be applied to the prepayment of the Term Loans in
accordance with Section 2.17(b). The application of any prepayment pursuant to
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.11 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

2.12 Conversion and Continuation Options.

(a) The Borrowers may elect from time to time to Convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent a Conversion/Continuation Notice (which
notice, when given, shall be irrevocable) no later than 11:00 A.M., New York
City time, on the Business Day preceding the proposed Conversion date, provided
that any such Conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Borrowers may elect from time to
time to Convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
a Conversion/Continuation Notice (which notice, when given, shall be
irrevocable) no later than 11:00 A.M., New York City time, on the third Business
Day preceding the proposed Conversion date (which notice shall specify, among
other things, the length of the initial Interest Period therefor), provided that
no ABR Loan may be Converted into a Eurodollar Loan when: (i) any Event of
Default has occurred and is continuing; and (ii) the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such Conversions. Upon receipt of any Conversion/Continuation Notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. For the
avoidance of doubt, any such conversions or continuations shall be in aggregate
principal amounts of (i) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof and (ii) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the
then-current Interest Period with respect thereto by the Borrowers giving a
Conversion/Continuation Notice (which notice, when given, shall be irrevocable)
no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed continuation date (which shall be the last day of the
then-current Interest Period), which notice shall specify, among other things,
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar

 

30



--------------------------------------------------------------------------------

Loan may be continued as such when (i) any Event of Default has occurred and is
continuing and (ii) the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrowers shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be automatically Converted
to ABR Loans on the last day of the then-expiring Interest Period. Upon receipt
of a Conversion/Continuation Notice pursuant to this provision 2.12(b), the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be in conformity with Section 2.12 and (b) no more than
ten Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Loan or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to ABR Loans
plus 2% from the date of such nonpayment until such amount is paid in full (as
well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.

(a) Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrowers and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall, as soon as
practicable, notify the Borrowers and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

 

31



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the written request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.15(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent shall have received written notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period;

(c) then the Administrative Agent shall give telecopy, telephonic or electronic
mail notice thereof to the Borrowers and the relevant Lenders as soon as
practicable thereafter. If such notice is given (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been Converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be Converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrowers have the right to Convert any ABR
Loans to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrowers from the Lenders hereunder and any reduction
of the Commitments of the Lenders shall be made on a pro rata basis according to
the respective Term Percentages of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. Amounts paid or prepaid on account of the Term Loans may not be
reborrowed.

(c) [Reserved].

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof

 

32



--------------------------------------------------------------------------------

to the Administrative Agent, for the account of the Lenders, to the Agent’s
Account, in Dollars and in immediately available funds. Any payment received by
the Administrative Agent after 1:00 P.M., New York City time on a Business Day
may be deemed received on the next succeeding Business Day. The Administrative
Agent shall distribute such payments to each relevant Lender promptly upon
receipt in full, in like funds as received, net of any amounts owing by such
Lender pursuant to Section 10.5. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall have no obligation to), in reliance upon such assumption, make available
to the Borrowers a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrowers.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

 

33



--------------------------------------------------------------------------------

2.18 Increased Costs.

(a) If any Change in Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then, upon request of such Lender
or other Recipient, the Borrowers will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or other Recipient setting forth the amount or
amounts necessary to compensate such Lender, its holding company or other
Recipient, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and the Administrative Agent and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or other Recipient the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender or other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or other Recipient’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such other Recipient
notifies the Borrowers of the Change in Law giving rise to such increased costs
or

 

34



--------------------------------------------------------------------------------

reductions and of such Lender’s or other Recipient’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

2.19 Taxes.

(a) Defined Terms. For purposes of this Section 2.19, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers and any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.19) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable

 

35



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.19, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrowers are each a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

36



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (and/or
as applicable, W-8BEN-E) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (and/or as applicable, W-8BEN-E) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (and/or as
applicable, W-8BEN-E); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(and/or as applicable, W-8BEN-E), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents (including, without limitation, a valid
withholding statement) from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

37



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

38



--------------------------------------------------------------------------------

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrowers in making a borrowing of,
Conversion into or continuation of Eurodollar Loans after the Borrowers have
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrowers in making any prepayment of or
conversion from Eurodollar Loans after the Borrowers have given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.21 or 2.22. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrowers (with a copy
to the Administrative Agent) by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.21 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.19, as the case may be, in the future, and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.22 Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.19, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.21, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.6), all its

 

39



--------------------------------------------------------------------------------

interests, rights (other than its existing rights to payments made pursuant to
Sections 2.18 and 2.19) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(a) such assignee shall meet the requirements to be an assignee under
Section 10.6(b)(ii) (subject to such consents, if any, as may be required under
Section 10.6(b)(i)), (b) the Borrowers shall have paid to the Administrative
Agent the assignment fee specified in Section 10.6(b)(ii)(B), (c) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and the other Loan Documents (including any amounts under
Section 2.20) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
including, from the Borrowers, the fees set forth in Section 2.10 on the
aggregate principal amount of Loans such Lender is required to assign as if such
Loans had been voluntarily prepaid pursuant to such Section 2.10 on the date of
assignment, (d) in the case of any such assignment resulting from a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter, (e) such assignment shall not conflict with applicable law,
and (f) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

2.23 [Reserved].

2.24 Joint and Several Liability.

(a) All Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Borrower. Anything
contained in this Agreement and the other Loan Documents to the contrary
notwithstanding, the Obligations of each Borrower hereunder, solely to the
extent that such Borrower did not receive the benefit of the proceeds of Loans
from any borrowing hereunder, shall be limited to a maximum aggregate amount
equal to the largest amount that would not render its Obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under §548 of the
Bankruptcy Code, or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Borrower, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Borrower in respect of intercompany Indebtedness to any
other Loan Party or Affiliates of any other Loan Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Loan Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Borrower pursuant to
(i) applicable law or (ii) any agreement providing for an equitable allocation
among such Borrower and other Affiliates of any Loan Party of Obligations
arising under the Guaranty Agreement executed by such parties.

 

40



--------------------------------------------------------------------------------

(b) Until the Obligations shall have been paid in full in cash and all
Commitments under the Loan Documents have been terminated, each Borrower shall
withhold exercise of any right of subrogation, contribution or any other right
to enforce any remedy which it now has or may hereafter have against the other
Borrower or any other Guarantor. Each Borrower further agrees that, to the
extent the waiver of its rights of subrogation, contribution and remedies as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any such rights such Borrower may have against the
other Borrower, any collateral or security or any such other Guarantor, shall be
junior and subordinate to any rights the Administrative Agent may have against
the other Borrower, any such collateral or security, and any such other
Guarantor.

(c) Co-Borrower hereby appoints Lead Borrower as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Co-Borrower agrees that any action taken by Lead Borrower as the
agent, attorney-in-fact and representative of Co-Borrower shall be binding upon
Co-Borrower to the same extent as if directly taken by Co-Borrower.

(d) All Loans shall be made to Lead Borrower as borrower unless a different
allocation of the Loans as between Lead Borrower and Co-Borrower with respect to
any borrowing hereunder is included in the applicable funding notice.

2.25 [Reserved].

2.26 Defaulting Lenders.

Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and the last
sentence of Section 10.1.

(ii) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will cease to be a Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

41



--------------------------------------------------------------------------------

ARTICLE 3:

[RESERVED]

ARTICLE 4:

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrowers hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Group
Members as at December 31, 2013 and December 31, 2012, and the related
consolidated statements of income and of cash flows for each of the two Fiscal
Years ended on December 31, 2013 and December 31, 2012, reported on by and
accompanied by an unqualified report from a Nationally Recognized Accounting
Firm and included in the Lead Borrower’s Annual Reports on Form 10-K for the
Fiscal Years ended December 31, 2013 and December 31, 2012, present fairly the
consolidated financial condition of the Group Members at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective Fiscal Years then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2013, there has been no development or event
with respect to the Borrowers or their Subsidiaries that has had or could
reasonably be expected to have a Material Adverse Effect. During the period from
December 31, 2013 to and including the Closing Date there has been no
Disposition by any Group Member of any material part of its business or
property.

4.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law and all indentures, agreements and other
instruments, except in the case of each of clauses (c) and (d), to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder.

 

42



--------------------------------------------------------------------------------

Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrowers, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation, other than Liens in favor
of the Administrative Agent as contemplated in this Agreement. No Requirement of
Law or Contractual Obligation applicable to the Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

4.6 Adverse Proceedings. There are no Adverse Proceedings (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Neither the Borrowers nor any of
their Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws and Health Care Laws) that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

 

43



--------------------------------------------------------------------------------

4.9 Intellectual Property. Each Group Member and its Subsidiaries own, or
possess the right to use, all Intellectual Property that the Loan Parties
consider reasonably necessary for the conduct of their respective businesses as
currently conducted without any infringement upon the rights of any other Person
that could have a Material Adverse Effect. To the knowledge of Borrowers, the
use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any manner that could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.10 Taxes. Except as otherwise permitted under Section 6.13, all federal tax
returns, and all other tax returns and reports of the Borrowers and their
Subsidiaries required to be filed by any of them (excluding such other tax
returns and reports with respect to which the failure to pay or file could not
result in the loss, suspension, or impairment of any material Governmental
Authorization, and otherwise could not reasonably be expected to have a Material
Adverse Effect) have been timely filed (including extensions), and all taxes
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon the Borrowers and their Subsidiaries and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. The Borrowers know of no
proposed tax assessment against the Borrowers or any of their Subsidiaries that
is not being actively contested by the Borrowers or such Subsidiary in good
faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrowers and/or
their Subsidiaries, as the case may be; and as of the Closing Date no tax Lien
has been filed, and to the knowledge of the Borrowers, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of Regulation U
or (b) for any purpose that violates the provisions of Regulation U. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable

 

44



--------------------------------------------------------------------------------

provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrowers nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrowers nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrowers or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as set forth on Schedule 4.15, as of the Closing Date,
there are no existing subscriptions, options, warrants, calls, rights,
commitments or other agreements to which the Borrowers or any of their
Subsidiaries are a party requiring, and there is no membership interest or other
Capital Stock of any of the Subsidiaries of the Lead Borrower outstanding which
upon conversion or exchange would require, the issuance by any of the
Subsidiaries of the Lead Borrower of any additional membership interests or
other Capital Stock of any of the Subsidiaries of the Lead Borrower or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of the Subsidiaries of the Lead Borrower. Schedule 4.15 correctly sets forth the
name and jurisdiction of incorporation of each Subsidiary, as to each such
Subsidiary, the ownership interest of the Lead Borrower and its Subsidiaries in
its respective Subsidiaries as of the Closing Date. Each Subsidiary of the Lead
Borrower that is a Guarantor as of the Closing Date is identified in Schedule
4.15.

4.16 Reserved.

4.17 Environmental Matters. There are no Adverse Proceedings regarding
environmental matters or compliance with Environmental Laws that, individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect. Neither Borrowers nor any of their Subsidiaries nor any of their
respective facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers and their Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a

 

45



--------------------------------------------------------------------------------

Material Adverse Effect. Neither Borrowers nor any of their Subsidiaries nor, to
any Loan Party’s knowledge, any predecessor of Borrowers and their Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any facility in violation of any
Environmental Law where such violation is reasonably expected to have a Material
Adverse Effect. None of the Borrowers’ or any of their Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, except in the ordinary course of its business in compliance with all
Environmental Laws. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Borrowers
and their Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or would reasonably be expected to have, a Material
Adverse Effect.

4.18 Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, the Confidential
Information Memorandum, certificate or statement furnished by or on behalf of
any Loan Party to the Administrative Agent or the Lenders, or any of them, for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Confidential
Information Memorandum, as of the Closing Date), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The Projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Lead Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Borrowers have no knowledge of any matter or
occurrence that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the Confidential Information
Memorandum, in the other Loan Documents, or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

4.19 Solvency. Each Loan Party is, and after giving effect to the Loan Documents
and to the incurrence of all Obligations being incurred in connection herewith
on the Closing Date and on any date on which this representation and warranty is
made, will be, Solvent.

4.20 Employee Benefit Plans. The Borrowers, each of their Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where such non-compliance or non-performance would not reasonably be
expected to result in a Material Adverse Effect. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit

 

46



--------------------------------------------------------------------------------

Plan is so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status that would reasonably be expected to result in a Material
Adverse Effect. No liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by Borrowers, any
of their Subsidiaries or any of their ERISA Affiliates except to the extent
reflected on the consolidated financial statements of the Lead Borrower and its
Subsidiaries and the notes thereto. No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in a Material
Adverse Effect. Except to the extent required under Section 4980B of the Code or
similar state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrowers, any of their Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by the Borrowers, any
of their Subsidiaries or any of their ERISA Affiliates (determined as of the end
of the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Borrowers,
their Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero. The Borrowers, their Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.21 Compliance with Health Care Laws.

(a) The Borrowers and their Subsidiaries, when taken as a whole, are in
compliance in all material respects with all material Health Care Laws
applicable to it, its products and its properties or other assets or its
business or operation. Each of Borrowers and their Subsidiaries, taken as a
whole, has in effect all material Governmental Authorizations necessary for it
to carry on its business and operations, as presently conducted. All such
Governmental Authorizations are in full force and effect and there exists no
default under, or violation of, any such Governmental Authorization and neither
Borrower nor any of their Subsidiaries has received notice or has knowledge that
any Governmental Authority is considering limiting, suspending, terminating,
adversely amending or revoking any such Governmental Authorization, in each
case, except where the failure to be in full force and effect, and/or default,
or violation or such notice would not reasonably be expected to have a Material
Adverse Effect.

(b) Except as set forth on Schedule 4.21, all reports, documents, claims,
notices or approvals required to be filed, obtained, maintained or furnished by
the Borrowers and their Subsidiaries pursuant to any Health Care Law to any
Governmental Authority have been so filed, obtained, maintained or furnished
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were or
will be corrected in or supplemented by a subsequent filing).

 

47



--------------------------------------------------------------------------------

(c) Each of the Borrowers and their Subsidiaries, to the extent that it is
billing the related payor, has the requisite provider number or other
Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, or Private Third
Party Payor Programs (as defined below). There is no investigation, audit, claim
review, or other action pending, or threatened to the knowledge of the
Borrowers, which would result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of any Governmental Third
Party Payor or Private Third Party Payor (as defined below) provider number or
result in any of the Borrowers’ or any of their Subsidiaries’ exclusion from any
Governmental Third Party Payor Program or Private Third Party Payor Program
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. For purposes of this Agreement, a “Governmental Third
Party Payor” means Medicare, Medicaid, TRICARE, state government insurers and
any other person or entity which presently or in the future maintains
Governmental Third Party Payor Programs. In addition, for purposes of this
Agreement, “Governmental Third Party Payor Programs” means all governmental
third party payor programs in which the Borrowers or any of their Subsidiaries
participates (including, without limitation, Medicare, Medicaid, TRICARE or any
other federal or state health care programs). For purposes of this Agreement, a
“Private Third Party Payor” means private insurers and any other person or
entity which presently or in the future maintains Private Third Party Payor
Programs. In addition, for purposes of this Agreement, “Private Third Party
Payor Programs” means all non-governmental third party payor programs in which
the Borrowers or any of their Subsidiaries participate (including, without
limitation, managed care plans, or any other private insurance programs).

(d) Each of the Borrowers and their Subsidiaries (i) has received and maintains
accreditation to the extent required by law in good standing and without
limitation or impairment by all applicable accrediting organizations, including
without limitation, the Accreditation Commission for Health Care, Inc. or other
applicable nationally recognized accrediting agency, and (ii) if applicable, has
cured all deficiencies or submitted or will submit a plan of correction to cure
all deficiencies noted in its most recent accreditation survey reports, except
in the case of clause (i) and (ii) where the failure to require, maintain, cure
or submit would not reasonably be expected to have a Material Adverse Effect.

(e) There are no facts, circumstances or conditions that, to the knowledge of
the Borrowers, would reasonably be expected to form the basis for any valid
investigation, suit, claim, audit, action (legal or regulatory) or proceeding
(legal or regulatory) by a Governmental Authority relating to any of the Health
Care Laws against or affecting the Borrowers and their Subsidiaries that would
reasonably be expected to have a Material Adverse Effect. Except as disclosed on
Schedule 4.21, neither Borrowers nor any of their Subsidiaries (i) is a party to
a corporate integrity agreement, or (ii) has any reporting obligations pursuant
to a settlement agreement, plan of correction, or other remedial measure entered
into with any Governmental Authority. Each of the Borrowers and their
Subsidiaries, as applicable, has complied with the terms and conditions of any
corporate integrity agreements, settlement agreements, plans of correction, or
other remedial measures or demand of any Governmental Authority to which it is
subject except where non-compliance would not be expected to have a Material
Adverse Effect.

 

48



--------------------------------------------------------------------------------

(f) Neither Borrower nor any of their Subsidiaries or their respective officers,
directors, employees or agents is, has been, or has been threatened to be,
(i) excluded from any Governmental Third Party Payor Program pursuant to 42
U.S.C. § 1320a-7b and related regulations, or (ii) made a party to any other
action by any Governmental Authority that may prohibit it from selling products
to any governmental or other purchaser pursuant to any federal, state or local
laws or regulations, except where the same would not reasonably be expected to
have a Material Adverse Effect.

(g) To the extent applicable to the Borrowers or any of their Subsidiaries, and
for so long as (i) the Borrowers or any of their Subsidiaries are a “covered
entity” as defined in 45 C.F.R. § 160.103, (ii) the Borrowers or any of their
Subsidiaries are a “business associate” as defined in 45 C.F.R. § 160.103,
(iii) the Borrowers or any of their Subsidiaries are subject to or covered by
the HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or (iv) the
Borrowers or any of their Subsidiaries sponsor any “group health plans” as
defined in 45 C.F.R. § 160.103, the Borrowers and their Subsidiaries have:
(A) completed surveys, inventories, reviews, analyses and/or assessments,
including risk assessments, (collectively “Assessments”) of all material areas
of their businesses and operations subject to HIPAA and/or that would be
materially and adversely affected by the failure of the Borrowers or any of
their Subsidiaries, as the case may be, to the extent these Assessments are
appropriate or required for the Borrowers or any of their Subsidiaries, as the
case may be, to be HIPAA Compliant; (B) developed a plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”) and (C) implemented those
provisions of its HIPAA Compliance Plan necessary for such Borrower and its
Subsidiaries to be HIPAA Compliant except where non-compliance is not reasonably
expected to have a Material Adverse Effect.

4.22 Projections. The projections of the Borrowers and their Subsidiaries on a
consolidated basis for Fiscal Years 2014 through 2017 (the “Projections”) that
are set forth in the Confidential Information Memorandum were, as of the date
made, based on good faith estimates and assumptions made by the management of
the Lead Borrower; provided that the Projections are not to be viewed as facts
and actual results of the Borrowers and their Subsidiaries on a consolidated
basis for the period or periods covered by the Projections may differ from such
Projections and the differences may be material; provided further, management of
the Lead Borrower believes that the Projections, as of the date made, were
reasonable and attainable.

4.23 USA PATRIOT Act.

(a) Neither the Borrowers nor any of their Subsidiaries or, to the knowledge of
the Borrowers, any of their respective Affiliates over which any of the
foregoing exercises management control (each, a “Controlled Affiliate”) is a
Prohibited Person, and the Borrowers, their Subsidiaries and, to the knowledge
of the Borrowers, such Controlled Affiliates are in compliance with all
applicable orders, rules and regulations of OFAC.

(b) Neither the Borrowers nor any of their Subsidiaries or, to the knowledge of
the Borrowers, any of their respective Affiliates: (i) is targeted by United
States or multilateral

 

49



--------------------------------------------------------------------------------

economic or trade sanctions currently in force; (ii) is owned or controlled by,
or acts on behalf of, any Person that is targeted by United States or
multilateral economic or trade sanctions currently in force; (iii) is a
Prohibited Person; or (iv) is named, identified or described on any list of
Persons with whom U.S. Persons may not conduct business, including any such
blocked persons list, designated nationals list, denied persons list, entity
list, disbarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.

4.24 Embargoed Person.

(a) None of Borrowers’ assets constitutes property of, or is beneficially owned,
directly or indirectly, by any Person targeted by economic or trade sanctions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading With the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transaction With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT
Act, if the result of such ownership would be that any Loan made by any Lender
would be in violation of law (“Embargoed Person”);

(b) no Embargoed Person has any interest of any nature whatsoever in the
Borrowers if the result of such interest would be that any Loan would be in
violation of law;

(c) the Borrowers have not engaged in business with Embargoed Persons if the
result of such business would be that any Loan made by any Lender would be in
violation of law; and

(d) neither the Borrowers nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

(e) For purposes of determining whether or not a representation is true or a
covenant is being complied with under this Section 4.24, the Borrowers shall not
be required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial owner of any
collective investment fund.

4.25 Delivery of First Lien Loan Documents. As of the Closing Date, the Lead
Borrower has delivered to the Arranger (or its counsel) true and correct copies
of the First Lien Loan Documents (including any amendments thereto).

 

50



--------------------------------------------------------------------------------

ARTICLE 5:

CONDITIONS PRECEDENT

5.1 Conditions to Extension of Credit. The agreement of each Lender to make the
extension of credit requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

(a) Second Lien Credit Agreement and Related Documentation. The Arranger shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Borrowers and each Person listed on Schedule 1.1, (ii) the Existing
Facility Amendment, in form and substance reasonably acceptable to the Arranger,
executed and delivered by the First Lien Administrative Agent, the Borrowers and
the lenders party thereto, and substantially concurrently with the Closing Date
all conditions to the effectiveness of such Existing Facility Amendment shall
have been satisfied, (iii) the Guaranty Agreement and the Security and Pledge
Agreement, each executed and delivered by the Borrowers and each Subsidiary
party thereto, (iv) the Intercreditor Agreement, executed and delivered by the
Borrowers, the Administrative Agent and the First Lien Administrative Agent,
(v) the initial Notice of Borrowing in accordance with Section 2.2 and (vi) if
requested by any Lender, a Note applicable to such Lender, executed and
delivered by the Borrowers.

(b) Agent Fee Letter. The Administrative Agent shall have received (i) the Agent
Fee Letter, executed and delivered by the Borrowers and (ii) copies of the
documents referred to in Section 5.1(a) as requested by the Administrative
Agent.

(c) Financial Statements. The Arranger and the Administrative Agent shall have
received (i) satisfactory audited consolidated financial statements of the
Borrowers for the 2012 and 2013 Fiscal Years and (ii) satisfactory unaudited
interim consolidated financial statements of the Borrowers for each Fiscal
Quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available.

(d) Projections. The Arranger shall have received the Projections.

(e) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(f) Lien Searches. The Arranger shall have received the results of a recent lien
search in each of the jurisdictions where the Loan Parties are domiciled, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted or created by the Loan Documents or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

 

51



--------------------------------------------------------------------------------

(g) Fees. The Lenders, the Arranger and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date, including a closing fee for the account of each
Lender equal to 2.50% of the aggregate principal amount of Term Loans made by or
on behalf of such Lender on the Closing Date. At the Arranger’s option, all such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrowers to the
Administrative Agent on or before the Closing Date. Any fees received by the
Arranger in connection with the transactions described under this Agreement
shall be documented pursuant to a separate agreement.

(h) Good Standing Certificates; Organizational and Authority Documents. The
Administrative Agent and Arranger shall have received (i) a certificate of good
standing (or equivalent) for each Loan Party from its jurisdiction of
organization and (ii) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby, the authority of any natural Person
executing any of the Loan Documents on behalf of any Loan Party and any other
legal matters relating to the Loan Parties, this Agreement or the transactions
contemplated to occur on the Closing Date, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (including a customary
closing certificate certifying as to the satisfaction of conditions 5.1(e),
(m) and (n)).

(i) Legal Opinions. The Arranger shall have received the executed legal opinions
of (i) King & Spalding, Delaware and New York counsel to the Borrowers and their
Subsidiaries, (ii) Kantrow Spaht Weaver & Blitzer (APLC), Louisiana counsel to
the Borrowers and their Subsidiaries and (iii) in-house counsel to the Borrowers
and their Subsidiaries, which opinions shall cover such other matters incident
to the transactions contemplated by this Agreement as the Arranger may
reasonably require.

(j) Insurance. The Arranger and the Administrative Agent shall have received
insurance certificates indicating the coverages required by Exhibit F.

(k) Security Interest.

(i) The Arranger shall have received confirmation from the First Lien
Administrative Agent that it has received: (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Security and Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security and
Pledge Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(ii) Each document (including any uniform commercial code financing statement)
required by the Security Documents or under law or reasonably requested by the
Arranger to be filed, registered or recorded in order to create in favor of the

 

52



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation.

(l) Compliance. The Administrative Agent and Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by and that may be required by the Lenders in order to
enable compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the information
required pursuant to Section 10.18.

(m) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, other than any such representations or warranties that, by their
express terms, refer to a specific date other than such Borrowing Date or
issuance or renewal, in which case as of such specific date.

(n) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. The borrowing by the Borrowers hereunder shall constitute a
representation and warranty by the Borrowers on the date hereof that the
conditions contained in this Section 5.1 have been satisfied.

ARTICLE 6:

AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder or under any of the other Loan Documents,
each of the Lead Borrower and the Co-Borrower shall and shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of the Lead
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by a
Nationally Recognized Accounting Firm; and

 

53



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, the unaudited
consolidated balance sheet of the Lead Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Sections 6.1 and 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (a) the Borrowers post such documents, or provide
a link thereto, on the Borrowers’ website on the Internet at www.amedisys.com,
provided the Borrowers shall have given notice to the Administrative Agent of
the availability of such documents on the Borrowers’ website or (b) such
documents are delivered to the Administrative Agent. The Administrative Agent
shall post such documents on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrowers shall deliver such documents
in a form acceptable to the Administrative Agent; provided further that
Borrowers shall be obligated to pay for all start-up and on-going maintenance
costs associated with such Internet or intranet website. Except for the
Compliance Certificates, the Administrative Agent shall have no obligation to
maintain copies of the documents referred to above or below, and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (g), the relevant Lender):

(a) concurrently with the delivery of the financial information referred to in
Section 6.1(a), a certificate from a Nationally Recognized Accounting Firm
reporting on such financial statements stating that in the course of the regular
audit of the business of the Lead Borrower and its Subsidiaries, which audit was
conducted by such Nationally Recognized Accounting Firm in accordance with
generally accepted auditing standards, such Nationally Recognized Accounting
Firm has obtained no knowledge that a Default of a financial nature under
Section 7.1, 7.2 or 7.7 has occurred and is continuing, or if, in the opinion of
such Nationally Recognized Accounting Firm, a Default of a financial nature
under Section 7.1, 7.2 or 7.7 has occurred and is continuing, a statement as to
the nature thereof;

(b) concurrently with the delivery of any financial information pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in

 

54



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Lead Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the Fiscal Quarter or Fiscal Year, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
and (2) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause
(y) (or, in the case of the first such report so delivered, since the Closing
Date);

(c) as soon as available, and in any event no later than January 31 of each
Fiscal Year (or, if earlier, ten (10) Business Days after approval by the Board
of Directors of the Lead Borrower), a detailed consolidated financial forecast
for the following Fiscal Year (including a projected consolidated balance sheet
of the Borrowers and their Subsidiaries as of the end of the following Fiscal
Year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto);

(d) promptly after the effectiveness thereof, copies of any amendment,
supplement, waiver or other modification with respect to the First Lien Loan
Documents;

(e) (i) promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (x) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Lead Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (y) all notices
received by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (z) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities;

(g) promptly upon any Responsible Officer obtaining knowledge of a tax event or
liability not previously disclosed in writing by the Lead Borrower to
Administrative Agent which would reasonably be expected to result in a Material
Adverse Effect, written notice thereof together with such other information as
may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

 

55



--------------------------------------------------------------------------------

(h) promptly upon the occurrence or receipt thereof or any Responsible Officer
obtaining knowledge thereof, as the case may be:

(i) (A) any written recommendation from any Governmental Authority or other
regulatory body to the Borrowers or any of their Subsidiaries regarding any
Governmental Authorizations, Governmental Third Party Payor Program providers;
(B) any written notice regarding any accreditations or supplier numbers that
have been suspended, revoked, or limited in any way, or (C) notification of any
penalties or sanctions imposed that, in the case of any of (A), (B) or (C), are
material to the Borrowers and their Subsidiaries, taken as a whole;

(ii) notice of termination of eligibility to participate in any reimbursement
program of any Governmental Third Party Payor Program that is material to the
Borrowers and their Subsidiaries, taken as a whole;

(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement entered into by the Borrowers or any of their
Subsidiaries with any Governmental Authority;

(iv) notice that an officer, manager or employee of the Borrowers or any of
their Subsidiaries: (A) has had a civil monetary penalty assessed against him or
her pursuant to 42 U.S.C. § 1320a-7a or is the subject of a proceeding seeking
to assess such penalty; (B) has been excluded from participation in a Federal
Health Care Program (as that term is defined in 42 U.S.C. § 1320a-7b) or is the
subject of a proceeding seeking to assess such penalty; (C) has been convicted
(as that term is defined in 42 C.F.R. § 1001.2) of any of those offenses
described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669, 1035, 1347 or 1518 or is
the subject of a proceeding seeking to assess such penalty; or (D) has been
involved or named in a U.S. Attorney complaint made or any other action taken
pursuant to the federal False Claims Act or a qui tam action; and

(v) copies of any report or communication from any Governmental Authority in
connection with any inspection of any facility of the Borrowers or any of their
Subsidiaries other than those which are routine and non-material to the
Borrowers and their Subsidiaries taken as a whole; and

(i) promptly, such additional information with respect to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Lead Borrower and its Subsidiaries as the Administrative Agent
or any Lender (acting through the Administrative Agent) may from time to time
reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except to the extent that a

 

56



--------------------------------------------------------------------------------

Person’s Board of Directors has determined that the preservation thereof is no
longer desirable in the conduct of the business of such Person and the failure
to do so would not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. The Borrowers will maintain or cause to
be maintained, with financially sound and reputable insurers (a) business
interruption insurance and (b) casualty insurance, public liability insurance,
third party property damage insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Borrowers and
their Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent or any Lender at
reasonable times to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants.

6.7 Notices. Promptly give written notice to the Administrative Agent and each
Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) (i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Lead Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), is reasonably
expected to result in damages not otherwise covered by insurance in excess of
$5,000,000, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrowers know or have reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any

 

57



--------------------------------------------------------------------------------

Lien in favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and

(e) any development or event that has caused, either in any case or in the
aggregate, or is reasonably expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with, and require other Persons occupying or
operating and property of the Borrowers and their Subsidiaries, if any, to
comply in all material respects with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and require other
Persons occupying or operating and property of the Borrowers and their
Subsidiaries, if any, to obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors.

6.10 Guarantors; New Subsidiaries.

(a) The Borrowers will at all times provide Guaranty Agreements from (i) their
Wholly-Owned Subsidiaries such that for the most recently ended trailing four
Fiscal Quarter period (A) the Consolidated Adjusted EBITDA that is attributable
only to the Wholly-Owned Subsidiary Guarantors is not less than 95% of the
Consolidated Adjusted EBITDA that is attributable to all of the Lead Borrower’s
Wholly-Owned Subsidiaries and (B) the aggregate Net Revenues of the Wholly-Owned
Subsidiary Guarantors (excluding any contribution to Net Revenues from
Subsidiaries that are not Wholly-Owned Subsidiaries) do not constitute less than
95% of the aggregate Net Revenues of all of the Wholly-Owned Subsidiaries of the
Lead Borrower (excluding any contribution to Net Revenues from Subsidiaries that
are not Wholly-Owned Subsidiaries) and (ii) any other Subsidiary that is a
guarantor of the First Lien

 

58



--------------------------------------------------------------------------------

Obligations. In addition to the foregoing, the Borrowers will at all times
provide Guaranty Agreements from their Subsidiaries such that for the most
recently ended trailing four Fiscal Quarter period the Consolidated Adjusted
EBITDA that is attributable only to the Guarantors is not less than 70% of
Consolidated Adjusted EBITDA.

(b) Within thirty days after the Borrowers create or acquire a new Subsidiary
that is required to be a Guarantor pursuant to paragraph (a) above, the
Borrowers shall (i) cause such new Subsidiary to become a Guarantor by executing
and delivering to the Administrative Agent a Guaranty Agreement, (ii) cause such
new Subsidiary to grant a security interest in all Collateral owned by such new
Subsidiary by executing and delivering to Administrative Agent a Joinder
Agreement and to comply with the terms of the Security and Pledge Agreement,
(iii) subject to the Intercreditor Agreement, deliver to the Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such new Subsidiary and
(iv) deliver such documents and certificates as are similar to those described
in Section 5.1(h), together with such other documents relating to such new
Subsidiary as the Administrative Agent shall reasonably request in order to
comply with the requirements of this Section and of the Security and Pledge
Agreement. With respect to each new Subsidiary, whether or not such Subsidiary
is required to provide a Guaranty Agreement pursuant to paragraph (a) above, the
Borrowers shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrowers and (ii) all of the data required to be set forth in
Schedule 4.15 with respect to all Subsidiaries of the Borrowers; provided, such
written notice shall be deemed to supplement Schedule 4.15 for all purposes
hereof.

6.11 Compliance Program. Each of the Borrowers and their Subsidiaries shall
(a) to the extent necessary, review and revise its policies and procedures to
provide continuing compliance with all applicable Health Care Laws, (b) maintain
appropriate programs and procedures for communicating such policies and
procedures to all officers, directors and employees of the Borrowers and their
Subsidiaries, (c) provide that all officers, directors and employees of the
Borrowers and their Subsidiaries are able to report violations of any Health
Care Laws, and (d) provide that such reported violations are adequately
addressed and corrected as soon as practicable.

6.12 Condition of Participation in Third Party Payor Programs. To the extent
applicable to the Borrowers and their Subsidiaries in the conduct of their
business, each of the Borrowers and their Subsidiaries shall maintain its
qualification for participation in, and payment under, Governmental Third Party
Payor Programs and Private Third Party Payor Programs, that provide for payment
or reimbursement for services, except to the extent such loss or relinquishment
would not reasonably be expected to have a Material Adverse Effect. The
Borrowers and their Subsidiaries shall promptly furnish or cause to be furnished
to Administrative Agent and Lenders copies of all material reports and
correspondence, if any, it sends or receives relating to any material loss or
revocation (or material threatened loss or revocation) of any qualification
described in this Section 6.12.

6.13 Payment of Taxes and Claims. Each Loan Party will, and will cause each of
its Subsidiaries to, pay all federal income taxes and all other Taxes (excluding
such other Taxes with respect to which the failure to pay would not result in
the loss, suspension, or impairment of

 

59



--------------------------------------------------------------------------------

any material Governmental Authorization, and otherwise would not reasonably be
expected to have a Material Adverse Effect) imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto, except where the failure to pay any such claims
prior to such time would not result in a Material Adverse Effect; provided, no
such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor. No Loan Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than the Borrowers or any
of their Subsidiaries).

6.14 [Reserved].

6.15 [Reserved].

6.16 Use of Proceeds. The proceeds of the Initial Term Loan shall be used for
general corporate purposes of the Lead Borrower and its Subsidiaries, including
the repayment of certain First Lien Loans under the First Lien Credit Agreement.

ARTICLE 7:

NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, each of the Borrowers shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio; First Lien Leverage Ratio.

(i) The Borrowers and their Subsidiaries will not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter to be greater than (A) 4.3125 to
1.0 for the Fiscal Quarter ending June 30, 2014 and for the Fiscal Quarter
ending September 30, 2014, (B) 4.025 to 1.0 for the Fiscal Quarter ending
December 31, 2014 and for the Fiscal Quarter ending March 31, 2015, (C) 3.7375
to 1.0 for the Fiscal Quarter ending June 30, 2015 and for the Fiscal Quarter
ending September 30, 2015 and (D) 3.45 to 1.0 for each Fiscal Quarter ending
thereafter.

(ii) The Borrowers and their Subsidiaries will not permit the First Lien
Leverage Ratio as of the last day of any Fiscal Quarter to be greater than
(A) 2.875 to 1.0 for the Fiscal Quarter ending June 30, 2014 and for the Fiscal
Quarter ending September 30, 2014, (B) 2.5875 to 1.0 for the Fiscal Quarter
ending December 31, 2014 and for the Fiscal Quarter ending March 31, 2015 and
(C) 2.30 to 1.0 for each Fiscal Quarter ending thereafter.

 

60



--------------------------------------------------------------------------------

(iii) With respect to any rolling four quarter period during which a Material
Asset Sale, a Material Acquisition or, in the Lead Borrower’s discretion, any
other Permitted Acquisition has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the Total Leverage Ratio and the First
Lien Leverage Ratio, Consolidated Adjusted EBITDA shall be calculated on a pro
forma basis (without duplication) giving effect to such Subject Transaction as
if it had been consummated or incurred or repaid at the beginning of the
relevant four quarter period. The determination of such pro forma Consolidated
Adjusted EBITDA shall be further modified pursuant to Section 7.1(c)(i).

(b) Fixed Charge Coverage Ratio. The Borrowers and their Subsidiaries will not
permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter
to be less than (i) 0.96 to 1.0 for the Fiscal Quarter ending June 30, 2014 and
for the Fiscal Quarter ending September 30, 2014, (ii) 1.0 to 1.0 for the Fiscal
Quarter ending December 31, 2014, (iii) 1.04 to 1.0 for the Fiscal Quarter
ending March 31, 2015 and for the Fiscal Quarter ending June 30, 2015 and
(iv) 1.09 to 1.0 for each Fiscal Quarter ending thereafter.

(c) (i) For purposes of determining compliance with the financial covenants set
forth in this Section 7.1, in the determination of Consolidated Adjusted EBITDA,
the following items shall be added back to Consolidated Net Income for such four
quarter period, to the extent deducted from revenues in the determination
thereof and to the extent such items arise out of events which are directly
attributable to a Subject Transaction, are factually supportable and are
expected to have an immediate and a continuing impact: severance costs,
retention costs, consultant expenses, closure of facilities, Legacy Costs and
other similar restructuring and non-recurring charges incurred in connection
with the Subject Transaction (such other restructuring and non-recurring charges
not specifically listed in the preceding phrase to be subject to the approval of
the Administrative Agent); provided, however, that Legacy Costs shall not exceed
$5,000,000 during the term of the Loans.

(ii) With respect to any rolling four quarter period during which a Subject
Transaction has occurred, for purposes of calculating the Fixed Charge Coverage
Ratio, Consolidated Adjusted EBITDAR for such four quarter period shall be
calculated, to the extent comprised of Consolidated Adjusted EBITDA, by
computing Consolidated Adjusted EBITDA for such four quarter period in the
manner set forth in Section 7.1(c)(i).

(iii) The failure of the Lead Borrower to include a Permitted Acquisition in the
pro forma calculations permitted to this Section 7.1 for any four quarter period
shall not preclude the Lead Borrower from including such Permitted Acquisition
in the calculation for any other four quarter period including the quarter in
which such Permitted Acquisition occurred.

(iv) The pro forma adjustments calculated pursuant to Section 7.1 shall be set
forth and certified by a Responsible Officer.

 

61



--------------------------------------------------------------------------------

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer or permit to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrowers to each other or to any Subsidiary and of any
Guarantor to the Borrowers or any other Subsidiary;

(c) Indebtedness of any Subsidiary that is not a Guarantor to any other
Subsidiary that is not a Guarantor;

(d) Guarantee Obligations incurred in the ordinary course of business by the
Borrowers or any of their respective Subsidiaries of obligations of any
Wholly-Owned Subsidiary Guarantor;

(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2, but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the Closing Date or
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not more favorable to the lenders than the terms and
conditions provided by the lenders of the existing Indebtedness, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom; and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof);

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $5,750,000 at any one time outstanding;

(g) Indebtedness arising from a sale and leaseback of all or a portion of the
Corporate Headquarters;

(h) additional Indebtedness of the Borrowers or any of their Subsidiaries in an
unsecured aggregate principal amount (for the Borrowers and all Subsidiaries)
not to exceed $23,000,000 at any one time outstanding, excluding Indebtedness
permitted by clause (o) below;

(i) (i) Indebtedness of a Person that becomes a Subsidiary or Indebtedness
incurred to finance assets of a Person that are acquired by the Borrowers or any
of their Subsidiaries, in either case, as the result of a Permitted Acquisition
in an aggregate amount not to exceed at any time $23,000,000; provided that
(x) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired by the Borrowers or any of their Subsidiaries
and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrowers or any of their
Subsidiaries (other than by any such Person that so becomes a Subsidiary), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in Section 7.2(f) or subclause (i) of this Section 7.2(i); provided,
that (1) the principal

 

62



--------------------------------------------------------------------------------

amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension, (2) the direct and contingent obligors with respect to such
Indebtedness are not changed and (3) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) Indebtedness in respect of earnouts in connection with Permitted
Acquisitions;

(l) Indebtedness in respect of Specified Swap Agreements;

(m) other secured Indebtedness of the Borrowers or any of their Subsidiaries in
an aggregate amount not to exceed at any time $5,750,000 in addition to
Indebtedness described in Schedule 7.2;

(n) Indebtedness in respect of the Lead Borrower’s non-qualified deferred
compensation plan (as defined in § 409A(d)(1) of the Code and related
regulations thereunder) to the extent the assets of such plan are reflected on
the consolidated balance sheet of the Lead Borrower and its Subsidiaries;

(o) Indebtedness of any Subsidiary that is not a Guarantor to the Borrowers or
Guarantors in an aggregate amount not to exceed at any time $46,000,000;

(p) the First Lien Obligations (including guarantees thereof), it being agreed
the amount of First Lien Loans plus First Lien L/C Obligations shall not exceed
$265,000,000 at any time outstanding; and

(q) unsecured Indebtedness of the Borrowers or any of their Subsidiaries owed to
sellers in connection with Permitted Acquisitions in an aggregate principal
amount not to exceed $23,000,000 at any time; provided that no such Indebtedness
shall require the Borrowers or any of their Subsidiaries to comply with any
financial covenants.

Notwithstanding anything in this Section 7.2 to the contrary, Subsidiaries that
are non-Guarantors may not incur Indebtedness for borrowed money under this
Section 7.2 (other than pursuant to clause (o) above) in an aggregate amount
outstanding at any time in excess of $5,000,000.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrowers or their Subsidiaries, as the case may be, in conformity with GAAP;

 

63



--------------------------------------------------------------------------------

(b) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
(5) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(d) any interest or title of a lessor under any lease entered into by the
Borrowers or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;

(f) Liens in existence on the Closing Date listed on Schedule 7.3, securing
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(f) to finance the acquisition of property, provided that
(i) such Liens shall be created or assumed substantially simultaneously with the
acquisition of such property, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other Intellectual Property rights
granted by the Borrowers or any of their Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrowers or such Subsidiary;

(l) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default under Article 8;

 

64



--------------------------------------------------------------------------------

(m) Liens related to Indebtedness permitted under Section 7.2(m) not otherwise
permitted by this Section so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrowers and all Subsidiaries) $5,750,000 at
any one time;

(n) Liens in favor of the Administrative Agent created by this Agreement and the
Security and Pledge Agreement; and

(o) Liens securing the First Lien Obligations as permitted by the Intercreditor
Agreement.

Notwithstanding anything in this Section 7.3 to the contrary, no Indebtedness
for borrowed money shall be permitted to be secured under this Section 7.3 if
after giving pro forma effect thereto the Secured Leverage Ratio exceeds 4.3125
to 1.00.

7.4 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
or become a general partner in any partnership, except:

(a) any Subsidiary of the Lead Borrower may be merged or consolidated with or
into the Borrowers or any other Subsidiary of the Lead Borrower, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrowers or to a
Guarantor; provided that, in the case of any merger or consolidation involving a
Wholly-Owned Subsidiary, the Person formed by such merger or consolidation shall
be a Wholly-Owned Subsidiary of the Borrowers; provided, further that, in the
case of any such merger or consolidation to which a Guarantor is a party, the
Person formed by such merger or consolidation shall be a Guarantor;

(b) sales or other Dispositions of assets that do not constitute Asset Sales;

(c) (i) Asset Sales pending as of the Closing Date and described on Schedule 7.4
and (ii) other Asset Sales not permitted by any other clause of this Section 7.4
made after the Closing Date, the proceeds of which (valued at the principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt Securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made
pursuant to this clause (ii) after the Closing Date and prior to the date of
determination, are less than $34,500,000; provided, in the case of Asset Sales
made pursuant to this clause (ii), (A) the

 

65



--------------------------------------------------------------------------------

consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (if the value is greater than $5,000,000, as
determined in good faith by the Board of Directors of the Lead Borrower) and
(B) no less than 70% of such consideration shall be paid in cash or in Cash
Equivalents;

(d) disposals of obsolete, worn out or surplus property;

(e) (i) Permitted Acquisitions, the consideration for which may be in any
amount, so long as at the time of such Permitted Acquisition and after giving
pro forma effect thereto (including any Indebtedness incurred in connection
therewith), (A) the Total Leverage Ratio is less than 2.75 to 1.0 and (B) no
Default or Event of Default shall have occurred and be continuing and
(ii) Permitted Acquisitions for an aggregate consideration of up to $23,000,000
in any Fiscal Year if, at the time of such Permitted Acquisition and after
giving pro forma effect thereto (including any Indebtedness incurred in
connection therewith), (A) the Total Leverage Ratio is equal to or greater than
2.75 to 1.0 and (B) no Default or Event of Default shall have occurred and be
continuing;

(f) Investments made in accordance with Section 7.7;

(g) (i) Asset Sales by the Borrowers or Guarantors to any of their Subsidiaries
that are not Guarantors or to any Person in which the Borrowers or one or more
Wholly-Owned Subsidiaries of the Borrowers own or will own upon consummation of
the Asset Sale 50% of the Capital Stock of such Person and (ii) Dispositions of
no more than 50% of the Capital Stock of a Wholly-Owned Subsidiary that is not a
Guarantor to any Person; provided (A) the consideration received for such assets
or Dispositions in the case of the foregoing clauses (i) and (ii), as
applicable, shall be in an amount at least equal to the fair market value
thereof (if the value is greater than $5,000,000, as determined in good faith by
the Board of Directors of the Lead Borrower) and (B) the aggregate fair market
value of the assets sold or otherwise disposed of pursuant to this
Section 7.4(g) from and after November 11, 2013 shall not exceed $11,500,000
during the term of this Agreement;

(h) Asset Sales among the Loan Parties; and

(i) Asset Sales among Subsidiaries of the Borrowers that are not Guarantors.

(j) the sale and leaseback of the Corporate Headquarters in accordance with
Section 7.9.

7.5 Clauses Restricting Subsidiary Distributions. Except as provided herein, in
any other Loan Document, in the First Lien Loan Documents or pursuant to the
organizational documents of any Subsidiary that is not a Wholly-Owned
Subsidiary, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Lead Borrower to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Lead Borrower or any other Subsidiary of the Lead
Borrower; or

 

66



--------------------------------------------------------------------------------

(b) repay or prepay any Indebtedness owed by such Subsidiary to the Lead
Borrower or any other Subsidiary of the Lead Borrower.

7.6 Restricted Payments. No Loan Party shall, nor shall it permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment except that:

(a) the Lead Borrower may make Restricted Payments in an aggregate amount during
the term hereof not to exceed at the time of such Restricted Payment, (i) 50% of
Consolidated Net Income for each Fiscal Quarter ending on or after March 31,
2014, to the extent positive, minus (ii) 100% of Consolidated Net Income for
each Fiscal Quarter ending on or after March 31, 2014, to the extent negative;
provided, immediately prior to, and after giving pro forma effect to such
Restricted Payment, (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (B) the Total Leverage Ratio is less
than 2.50 to 1.0 and (C) Liquidity is greater than or equal to $50,000,000; and

(b) (i) any Subsidiary may make Restricted Payments to its direct parent to the
extent its parent is a Borrower or any of their Subsidiaries and (ii) any such
Subsidiary that is not a Wholly-Owned Subsidiary may make distributions to
Persons that are not Loan Parties, pro rata to such Persons’ ownership of such
Subsidiary and concurrently with the making of distributions to the Loan
Parties.

7.7 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except:

(a) Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Wholly-Owned
Subsidiary of the Borrowers, and (ii) Investments made after the Closing Date in
Wholly-Owned Subsidiary Guarantors;

(c) (i) Investments in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrowers or any of
their Subsidiaries;

(d) intercompany Indebtedness to the extent permitted under Section 7.2(b),
(c) and (o);

(e) Guarantee Obligations to the extent permitted under Section 7.2(d);

(f) Consolidated Capital Expenditures in an amount not to exceed $40,250,000 in
the Fiscal Year ending December 31, 2014 and in any Fiscal Year ending
thereafter;

(g) Investments in assets useful in the business of the Borrowers and their
Subsidiaries made by the Borrowers or any of their Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

 

67



--------------------------------------------------------------------------------

(h) loans and advances to employees of the Borrowers or any of their
Subsidiaries made in the ordinary course of business in compliance with
applicable Requirements of Law (including Section 402 of the Sarbanes-Oxley Act)
in an aggregate principal amount not to exceed at any time $1,150,000;

(i) Investments made in connection with Permitted Acquisitions and Asset Sales,
in each case, permitted pursuant to Section 7.4; and

(j) (i) equity Investments owned as of the Closing Date in Persons that are not
Wholly-Owned Subsidiaries of the Borrowers, as described on Schedule 7.7, and
(ii) other Investments not permitted by any other clause of this Section 7.7
made after November 11, 2013 in Persons that are not Wholly-Owned Subsidiary
Guarantors in an aggregate amount under this clause (ii) not to exceed at any
time $34,500,000, net of amounts realized in respect of such Investments upon
the sale, collection or return of capital (not to exceed the original amount
invested).

7.8 Transactions with Affiliates. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Lead Borrower or of
any such Subsidiary, unless such transaction (a) has been disclosed in writing
to the Administrative Agent, which notice shall contain a reference to this
Section 7.8, and (b) is on terms that are no less favorable to the Lead Borrower
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such an Affiliate; provided the foregoing
restriction shall not apply to transactions existing as of the Closing Date and
described on Schedule 7.8.

7.9 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.
Notwithstanding the foregoing, the Borrowers may enter into a sale and leaseback
of the Corporate Headquarters so long as (i) 100% of the consideration for such
sale shall be paid in cash or Cash Equivalents and (ii) the Net Cash Proceeds
therefrom are applied in accordance with Section 2.11.

7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrowers or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrowers or any Subsidiary.

7.11 Changes in Fiscal Periods. No Loan Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31. Any Subsidiary
shall be permitted to change its Fiscal Year to that of the Lead Borrower.

 

68



--------------------------------------------------------------------------------

7.12 Negative Pledge Clauses. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), and (c) the Loan Documents and First
Lien Loan Documents, no Loan Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

7.13 Lines of Business. From and after the Closing Date, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, engage in any business other
than (a) the businesses engaged or proposed to be engaged in (provided such
proposal is in writing and disclosed to the Lenders) by such Loan Party on the
Closing Date and similar or related businesses and (b) such other lines of
business as may be consented to by Required Lenders.

7.14 No Foreign Subsidiaries or Certain Other Subsidiaries. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, create, acquire or otherwise own
directly or indirectly:

(a) any Foreign Subsidiary; and

(b) from and after the Closing Date and except with respect to the Specified
Entities and Immaterial Subsidiaries, any Subsidiary that is not a Wholly-Owned
Subsidiary with respect to which the Borrowers have not obtained consents to the
following actions from all of the owners of Capital Stock therein: (i) to pledge
the Capital Stock of such Subsidiary owned by the Borrowers or any of their
Subsidiaries to secure the Obligations and (ii) to admit the Administrative
Agent or its designee as a substitute member or partner, as the case may be,
following any foreclosure on such Capital Stock.

7.15 Specified Entities. The Borrowers shall not permit the aggregate Net
Revenues of the Specified Entities to exceed 5.75% of the consolidated Net
Revenues of the Lead Borrower (excluding any contribution to Net Revenues from
Subsidiaries that are not Wholly-Owned Subsidiaries).

7.16 Covenant Regarding First Lien Collateral.

Neither the Borrowers nor any other Loan Party shall grant a Lien in favor of
the First Lien Agent or otherwise securing the First Lien Obligations on any of
its assets if those same assets are not subject to, and do not become subject
to, a Lien securing the Obligations.

 

69



--------------------------------------------------------------------------------

ARTICLE 8:

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrowers shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrowers shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Co-Borrower and Lead Borrower only), Sections 6.7(a), 6.10(b), 6.16, 7.1, 7.4,
7.5, 7.6, 7.7, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15 and 7.16 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of ten Business Days after the earlier of
(i) notice to the Borrower from the Administrative Agent or the Required Lenders
or (ii) a Responsible Officer becoming aware of such default; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $11,500,000; (provided that, if (and only so long as) all such
failures to pay are in the nature of a setoff against purchase price adjustments
or indemnities, in each case arising from seller financing permitted pursuant to
this Agreement in connection with Permitted Acquisitions, then such $11,500,000
threshold amount shall be deemed to be $23,000,000); or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with

 

70



--------------------------------------------------------------------------------

respect to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Loan Party or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Loan
Party or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, has had or would
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$11,500,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) at any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or the Intercreditor Agreement
ceases to be in full force and effect (other than from the satisfaction in full
of the Obligations (or First Lien Obligations, as applicable) in accordance with
the terms hereof) or shall be declared null and void, or (iii) any Loan Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Loan Document to which it is a party; or

 

71



--------------------------------------------------------------------------------

(j) a Change of Control shall occur; or

(k) the Borrowers or any of their Subsidiaries fail to (i) comply, in any
material respect, with any Health Care Law or (ii) maintain any material
Governmental Authorization, material accreditation or material Government Third
Party Payor Program provider agreement, and, in each case, such failure will
cause a Material Adverse Effect; or

(l) [Reserved]; or

(m) any Lien created by the Security and Pledge Agreement shall at any time fail
to constitute a valid and (to the extent required by the Security and Pledge
Agreement or as otherwise permitted under this Agreement) perfected Lien on any
material portion of the collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Loan Party shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender; or

(n) a default, event of default or similar event, however so defined under the
terms thereof, shall occur under the settlement agreement between the Lead
Borrower and the relevant Governmental Authority in respect of the U.S.
Department of Justice Civil Investigative Demand Pursuant to False Claims Act
and Stark Law Matters;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above with respect to the Borrowers,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, the
following actions may be taken: with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

ARTICLE 9:

THE AGENT

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

72



--------------------------------------------------------------------------------

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non- appealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 10.6. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or refusing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

73



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender, or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed in writing by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6 Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither the Agent nor any of its respective officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by Agent to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

9.7 Agent in Its Individual Capacity. Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with any
Loan Party as though Agent were not the Administrative Agent hereunder. With
respect to its Loans made or renewed by it, if any, Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Agent, and the terms
“Lender” and “Lenders” shall include Agent in its individual capacity.

9.8 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty days’ notice to the Lenders and the Borrowers.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other

 

74



--------------------------------------------------------------------------------

Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrowers
shall have occurred and be continuing) be subject to approval by the Borrowers
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article 9 and of
Section 10.5 shall continue to inure to its benefit.

9.9 Agreement Regarding Collateral. Agent and each Lender each hereby appoints
each other Lender as agent for the purpose of perfecting Liens (for the benefit
of Agent and each of the Lenders) in any Collateral that, in accordance with
applicable law, can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such Collateral to Agent
or otherwise deal with such Collateral in accordance with Agent’s instructions.

ARTICLE 10:

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive any portion of or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any

 

75



--------------------------------------------------------------------------------

Lender under this Section 10.1 or otherwise amend this Section 10.1 in any
manner adverse to any Lender without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrowers of any of their rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Guarantors from their obligations under the Guaranty
Agreement, release all or a material portion of any Collateral, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.17 without the written consent of the Required Lenders;
(v) reduce the percentage specified in the definition of Required Lenders
without the written consent of all Lenders; or (vi) amend, modify or waive any
provision of Article 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no such amendment, waiver or consent shall increase or extend the
Commitment of such Defaulting Lender, forgive any portion of or reduce the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loans or reduce the stated amount of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)), in each case, without the consent of such Defaulting
Lender.

10.2 Notices. Except in the case of notices and other communications expressly
permitted by telephone (and except as provided below), all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or email with delivery confirmation), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or by overnight courier service, or three Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy or other electronic notice, when received, addressed as follows in the
case of the Borrowers and the Administrative Agent, and as set forth in an
administrative questionnaire

 

76



--------------------------------------------------------------------------------

delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified (pursuant to the procedures set forth
in this Section 10.2) by the respective parties hereto:

Borrowers:

Amedisys, Inc.

Amedisys Holding, L.L.C.

5959 South Sherwood Forest Blvd.

Baton Rouge, Louisiana 70816

Attention: Chief Financial Officer

Telephone: (225) 292-2031

Telecopy: (225) 292-8163

Email: dale.redman@amedisys.com

and:

Amedisys, Inc.

Amedisys Holding, L.L.C.

5959 South Sherwood Forest Blvd.

Baton Rouge, Louisiana 70816

Attention: Director, Treasury/Finance

Telephone: (225) 299-3665

Telecopy: (225) 295-9653

Email: david.castille@amedisys.com

with a copy to:

Kantrow Spaht Weaver & Blitzer (APLC)

P. O. Box 2997

Baton Rouge, Louisiana 70821-2997

Attention: Diane L. Crochet

Telephone: (225) 383-4703

Telecopy: (225) 343-0630

Email: diane@kswb.com

Administrative Agent:

Cortland Capital Market Services LLC

225 West Washington Street, Suite 2100

Chicago, Illinois 60606

Attention: Aslam Azeem and Legal Department

Telecopy: (312) 371-0751

Email: aslam.azeem@cortlandglobal.com and

legal@cortlandglobal.com

 

77



--------------------------------------------------------------------------------

with a copy to:

Holland & Knight LLP

131 S. Dearborn Street, 30th Floor

Chicago, Illinois 60603

Attention: Joshua M. Spencer

Telephone: (312) 715-5709

Telecopy: (312) 578-6666

Email: joshua.spencer@hklaw.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, in its discretion, or the
Borrowers, in their discretion, may agree to accept notices and other
communications to it or them, as the case may be, hereunder by electronic
communications pursuant to procedures approved by it or them, as the case may
be; provided that approval of such procedures may be limited to particular
notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Each of the Borrowers, jointly and severally, shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arranger, the
Administrative Agent and their Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modification or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the Arranger,
the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

78



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Arranger, the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursement of any counsel for any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property operated by the Borrowers
or any of their Subsidiaries, or any Environmental Claim related in any way to
the Borrowers or any of their Subsidiaries or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are found by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 10.5(b) shall not apply with respect to
any Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Arranger, the Administrative Agent
(or any sub-agent thereof) or any Related Party of the foregoing, each Lender
severally agrees to pay to the Arranger, the Administrative Agent (or such
sub-agent) or such Related Party, as the case may be, such Lender’s Aggregate
Exposure Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s Aggregate Exposure
Percentage of the Aggregate Exposures at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Arranger or the Administrative Agent (or any such
sub-agent) in their capacity as such, or against any Related Party of any of the
foregoing acting for the Arranger or the Administrative Agent (or any such
sub-agent) in connection with such capacity.

 

79



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 10.5 shall be payable not later
than 10 days after written demand therefor.

(f) Survival. The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed, of:

(A) the Borrowers, provided that (1) no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and (2) the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received written notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining

 

80



--------------------------------------------------------------------------------

amount of the assigning Lender’s Commitments or Loans under the Facility, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $300,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (other than as
waived by the Administrative Agent in its sole discretion) a processing and
recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their Related Parties or their respective Securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) no assignment shall be made to (1) a natural Person, (2) the Lead Borrower
or any of its Affiliates or Subsidiaries or (3) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (3).

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under

 

81



--------------------------------------------------------------------------------

this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that, if
either the assigning Lender or the Assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.17(d), 3.4, 10.5(c) or
10.7(a), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to any Person (other than any Person
described in paragraph (b)(ii)(D) of this Section) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.17, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(g) (it being understood that the documentation required under
Section 2.19(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by

 

82



--------------------------------------------------------------------------------

assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.21 and 2.22
as if it were an Assignee and (B) shall not be entitled to receive any greater
payment under Section 2.18 or 2.19, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurred after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 2.22 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United Stated Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

10.7 Adjustments; Setoff.

(a) Except to the extent that this Agreement, any other Loan Document or a court
order expressly provides for payments to be allocated to a particular Lender or
to the Lenders, if any Lender (a “Benefitted Lender”) shall receive any payment
of all or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of

 

83



--------------------------------------------------------------------------------

such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrowers, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrowers (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrowers. Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction Waivers. Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

84



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. Each of the Borrowers hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to either of the Borrowers arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and agrees to take any action requested by
the Borrowers having the effect of releasing any Guarantee Obligations and/or
any Collateral (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1, (ii) under the circumstances described in
paragraph (b) below or (iii) to the extent required by the terms of the
Intercreditor Agreement.

(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full and the Commitments have been terminated, the
Security Documents

 

85



--------------------------------------------------------------------------------

and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

10.15 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.15 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their Related
Parties or their respective Securities and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their Related

 

86



--------------------------------------------------------------------------------

Parties or their respective Securities. Accordingly, each Lender represents to
the Borrowers and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material nonpublic information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

10.17 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY), AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.18 USA Patriot Act Notice. Each Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(as amended, restated, modified, supplemented or replaced, the “USA Patriot
Act”), and hereby notifies the Borrowers that it is required to obtain, verify
and record information that identifies the Borrowers and their Subsidiaries,
which information includes the name and address of the Borrowers and such
Subsidiaries and other information that will allow such Lender to identify the
Borrowers and their Subsidiaries in accordance with the USA Patriot Act.

10.19 Intercreditor Agreement. Each Lender hereby (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) agrees that it will be bound
by and will take no action contrary to the provisions of the Intercreditor
Agreement to the extent then in effect and (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement (including any
modifications thereof necessary to permit any Permitted Refinancing) on behalf
of and without any further action by such Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES FOLLOW]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AMEDISYS, INC., as Lead Borrower By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   President and Interim Chief Executive Officer
AMEDISYS HOLDING, L.L.C., as Co-Borrower By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   President

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

CORTLAND CAPITAL MARKET LLC,

as Administrative Agent

By:  

/s/ Emily Ergang Pappas

Name:   Emily Ergang Pappas Title:   Associate Counsel

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KKR CORPORATE LENDING LLC, as a Lender By:  

/s/ Jeffrey Rowbottom

Name:   Jeffrey Rowbottom Title:   Authorized Signatory

[Signature Page to Second Lien Credit Agreement]